Exhibit 10.2

Execution Version

MASTER TERMINALLING SERVICES AGREEMENT

This Master Terminalling Services Agreement (this “Master Agreement”) is dated
as of August 6, 2018, by and between, with respect to each respective Terminal
set forth on Schedule I and the Terminal Service Order applicable thereto, the
party identified as “Customer” with respect to such respective Terminal as set
forth on Schedule I (such party, as applicable to the respective Terminal, a
“Customer”), and the party identified as “Provider” with respect to such
respective Terminal as set forth on Schedule I and the Terminal Service Order
applicable thereto (such party, as applicable to the respective Terminal, a
“Provider”).

RECITALS

WHEREAS, on the date hereof, with respect to the respective Terminal, Customer
will contribute certain assets and interests to Andeavor Logistics LP, a
Delaware limited partnership (the “Partnership”), and the Partnership will
contribute those assets and interests to Provider, all on the terms and
conditions set forth in that certain Contribution, Conveyance and Assumption
Agreement dated as of the date hereof;

WHEREAS, Provider will operate the Terminal pursuant to this Agreement; and

WHEREAS, Customer and Provider desire to enter into this Agreement with respect
to the respective Terminal to memorialize the terms of their commercial
relationship.

NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties hereby agree as follows:

1. DEFINITIONS

Capitalized terms used throughout this Agreement shall have the meanings set
forth below, unless otherwise specifically defined herein.

“Agreement” has the meaning set forth in Section 2(a).

“Ancillary Services” has the meaning set forth in Section 3(d).

“API” means American Petroleum Institute.

“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, requirement, or any similar form of
decision of, or any provision or condition of any permit, license or other
operating authorization issued by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect.

“ASTM” means ASTM International, formerly known as the American Society for
Testing and Materials.

“Barrel” means a volume equal to 42 U.S. gallons of 231 cubic inches each, at 60
degrees Fahrenheit under one atmosphere of pressure.

 



--------------------------------------------------------------------------------

“Blending Services” has the meaning set forth in Section 9.

“bpm” means Barrels per Month.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York, New York are open for the general transaction of business.

“Capacity” means the gross storage capacity of a tank for each respective
Product at the respective Terminal, based upon its dimensions.

“Capacity Resolution” has the meaning set forth in Section 28(c).

“Carrier” means a third-party agent or contractor who transports Products via
tank trucks or railcars to or from the Terminal for Customer or for Customer’s
account.

“Commencement Date” has the meaning set forth in Section 2(b).

“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
companies with which such Party has entered into confidentiality agreements)
that another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer programs, hardware
configuration information, technical drawings, algorithms, know-how, formulas,
processes, ideas, inventions (whether patentable or not), trade secrets,
schematics and other technical, business, marketing and product development
plans, revenues, expenses, earnings projections, forecasts, strategies, and
other non-public business, technological, and financial information.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

“Customer” has the meaning set forth in the Preamble. For the avoidance of
doubt, “Customer” shall mean the applicable Customer with respect to the
respective Provider, Refinery, and Terminal identified on Schedule I.

“Customer Group” has the meaning set forth in Section 23(a).

“Customer Termination Notice” has the meaning set forth in Section 27(b).

“Dedicated Tanks” has the meaning set forth in Section 5(a).

“EPA” means U.S. Environmental Protection Agency.

“Extension Period” has the meaning set forth in Section 2(b).

 

2



--------------------------------------------------------------------------------

“Force Majeure” means events or circumstances, whether foreseeable or not, not
reasonably within the control of Provider and which, by the exercise of due
diligence, Provider is unable to prevent or overcome, that prevent performance
of Provider’s obligations hereunder, including: acts of God, strikes, lockouts
or other industrial disturbances, wars, riots, fires, floods, storms, orders of
Governmental Authorities, explosions, terrorist acts, breakage, accident to
machinery, equipment, storage tanks or lines of pipe, and inability to obtain or
unavoidable delays in obtaining material or equipment and similar events.

“Force Majeure Notice” has the meaning set forth in Section 27(a).

“Force Majeure Period” has the meaning set forth in Section 27(a).

“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.

“Indemnified Group” means the Customer Group or the Provider Group, as
applicable.

“Initial Term” has the meaning set forth in Section 2(b).

“LPG” means liquid petroleum gas, including, but not limited to, butane,
isobutane, and propane.

“Master Agreement” has the meaning set forth in the Preamble.

“Month” means a calendar month.

“Notice Period” has the meaning set forth in Section 26(a).

“Operating Procedures” has the meaning set forth in Section 28(f).

“Partnership” has the meaning set forth in the Recitals.

“Partnership Change of Control” means Andeavor ceases to Control the general
partner of the Partnership.

“Party” or “Parties” means that each of Customer and Provider, as applicable
with respect to the respective Terminal, is a “Party” and collectively are the
“Parties” to this Agreement.

“Passthrough Charges” has the meaning set forth in Section 7(a).

“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.

“Product” or “Products” means the hydrocarbons (including waste water produced
therefrom), diesel, LPGs, petroleum products, ethanol or biofuels, crude oil,
Transmix, refined products, refinery feedstocks, intermediate products and/or
fuel oil described herein as being handled under this Agreement at a respective
Terminal, as applicable, in each case, to the extent permitted under the
applicable Terminal Service Order.

 

3



--------------------------------------------------------------------------------

“Provider” has the meaning set forth in the Preamble. For the avoidance of
doubt, “Provider” shall mean the applicable Provider with respect to the
respective Customer, Refinery, and Terminal identified on Schedule I.

“Provider Group” has the meaning set forth in Section 23(b).

“Rail Excess Amount” has the meaning set forth in Section 6(b).

“Rail Loading Equipment” has the meaning set forth in Section 6(c).

“Rail Loading Services Fee” has the meaning set forth in Section 6(a).

“Rail Minimum Commitment” means the volume in bpm throughput at the respective
Terminal by loading and unloading railcars by Provider on behalf of Customer, as
set forth on Schedule C hereto.

“Rail Reserved Capacity” means the volume in bpm throughput at the respective
Terminal by loading and unloading railcars by Provider on behalf of Customer, as
set forth on Schedule C hereto.

“Rail Shortfall Payment” has the meaning set forth in Section 6(d).

“Receiving Party Personnel” has the meaning set forth in Section 33(d).

“Refinery” means a Customer’s respective refinery(ies) associated with the
respective Terminal, as identified on Schedule I. For the avoidance of doubt,
“Refinery” shall mean the respective Refinery as applicable to the respective
Terminal, Provider, and Customer identified on Schedule I.

“Reserved Capacity” means the effective storage capacity of a tank, taking into
account accepted engineering principles, industry standards, API guidelines and
Applicable Law, only as to Products that each tank is capable of storing, within
the requirements of applicable permit requirements and under actual conditions
as they may exist at any time. The Reserved Capacity of each Dedicated Tank at a
respective Terminal, as applicable, is listed on Schedule B, as may be amended
by an applicable Terminal Service Order. The Parties recognize that the existing
Reserved Capacity of certain tanks may be less than the Capacity of such
Dedicated Tanks. For the avoidance of doubt, the Reserved Capacity set forth on
Schedule B, as may be amended by an applicable Terminal Service Order, is
intended as a representation for the full Capacity of each Dedicated Tank.

“Restoration” has the meaning set forth in Section 28(b).

“Special Damages” has the meaning set forth in Section 22(a).

“Storage Services Fee” has the meaning set forth in Section 5(a).

 

4



--------------------------------------------------------------------------------

“Surcharge” has the meaning set forth in Section 11(a).

“Suspension Notice” has the meaning set forth in Section 26(a).

“Tank Heels” consist of the minimum quantity of Product which either (a) must
remain in a tank during all periods when the tank is available for service to
keep the tank in regulatory compliance or (b) is necessary for physical
operation of the tank.

“Term” has the meaning set forth in Section 2(b).

“Terminal” means a Provider’s respective terminal, as identified on Schedule I.
For the avoidance of doubt, “Terminal” shall mean the applicable Terminal as
applicable to the respective Provider, Customer, and Refinery identified on
Schedule I.

“Terminal Excess Amount” has the meaning set forth in Section 4(b).

“Terminal Minimum Throughput Commitment” for the respective Terminal means the
volume in bpm set forth for such respective Terminal on Schedule A hereto.

“Terminal Reserved Capacity” for the respective Terminal means the volume in bpm
set forth for such respective Terminal on Schedule A hereto.

“Terminal Service Order” has the meaning set forth in Section 13(a).

“Terminalling Equipment” has the meaning set forth in Section 4(c).

“Terminalling First Offer Period” has the meaning set forth in Section 30(b).

“Terminalling Right of First Refusal” has the meaning set forth in
Section 30(b).

“Terminalling Service Fee” means for any Month during the Term, the total fee
per Barrel of throughput paid by Customer during that Month for terminalling and
Ancillary Services at the respective Terminal (but excluding the Storage
Services Fee and the Rail Loading Services Fee) as set forth on a Terminal
Service Order for such respective Terminal.

“Terminalling Shortfall Payment” has the meaning set forth in Section 4(d).

“Termination Notice” has the meaning set forth in Section 27(a).

“Transmix” has the meaning set forth in Section 8.

“ULSD” means ultra-low sulfur diesel.

2. TERM; TERMINAL SERVICE ORDERS

(a) For the duration of this Master Agreement, Customer and Provider shall enter
into Terminal Service Orders as set forth in Section 13(a), each of which shall
create a separate and specific agreement in respect of the services described in
such Terminal Service Order between the Customer identified in the applicable
Terminal Service Order and the Provider identified in the

 

5



--------------------------------------------------------------------------------

applicable Terminal Service Order (such separate agreement is hereinafter
referred to as an “Agreement”). Each Agreement shall consist, collectively, of
the terms and conditions set forth in this Master Agreement and the applicable
Terminal Service Order. Any reference contained herein to “this Agreement” shall
refer to the applicable Agreement between the applicable Customer and the
applicable Provider with respect to each Terminal and the services provided by
Provider in connection therewith. The various Provider parties under this Master
Agreement shall be severally (and not jointly) liable for the obligations of
Provider set forth herein with respect to the applicable Agreement and the
applicable Terminal. The various Customer parties under this Master Agreement
shall be severally (and not jointly) liable for the obligations of Customer set
forth herein with respect to the applicable Agreement and the applicable
Terminal.

(b) The initial term of each Agreement associated with a Terminal Service Order
executed in connection with this Master Agreement shall commence on the date
hereof (the “Commencement Date”) and shall continue through August 6, 2028 (the
“Initial Term”); provided, however, that Customer may, at its option, extend the
Initial Term of the applicable Agreement for up to two (2) renewal terms of five
(5) years each (each, an “Extension Period”) by providing written notice of its
intent to Provider no less than three hundred sixty-five (365) calendar days
prior to the end of the Initial Term or the then-current Extension Period. The
Initial Term, and any Extension Period, with respect to each Agreement shall be
referred to herein as the “Term.”

(c) If Customer has not provided written notice of its intent to extend the
Initial Term of the applicable Agreement for the first Extension Period of the
applicable Agreement pursuant to Section 2(b), Provider may, at its option,
provide written notice to Customer no less than ninety (90) days prior to the
end of the Initial Term of the applicable Agreement to extend the Initial Term
of the applicable Agreement for an additional two (2) years, and, if exercised,
such additional two (2) years shall be considered part of the “Term” of the
applicable Agreement.

3. SERVICES

During the Term and subject to the terms and conditions of this Agreement and
any Terminal Service Order, Provider shall make available to Customer the
following services, as applicable:

(a) Throughput services at the respective Terminal including but not limited to
scheduling and dispatching of orders, accounting and documentation for truck and
railcar loading, volumetric measurements and documentation, and interfacing with
rail and truck common carriers) pursuant to Section 4 below;

(b) Dedicated storage at the respective Terminal pursuant to Section 5 below;

(c) Rail loading services at the respective Terminal pursuant to Section 6
below; and

(d) The Blending Services pursuant to Section 9 below and other services as set
forth on a Terminal Service Order and any and other services pursuant to a
Terminal Service Order (collectively, the “Ancillary Services”).

 

6



--------------------------------------------------------------------------------

4. TERMINAL THROUGHPUT SERVICES

(a) Terminal Throughput Commitment and Terminalling Service Fee. As applicable
at the respective Terminal as set forth on Schedule I and Schedule A, Customer
shall deliver and/or pay for the Terminal Minimum Throughput Commitment at such
respective Terminal and Provider shall make available to Customer at all times
dedicated storage and throughput capacity at such respective Terminal sufficient
to allow Customer to throughput the Terminal Reserved Capacity for such
respective Terminal. Customer shall pay the Terminalling Service Fee for such
service as set forth in a Terminal Service Order for the respective Terminal.
Allocation of throughput capacity for separate Products at the respective
Terminal shall be set forth in a Terminal Service Order, if applicable. Provider
shall not make any commitments to third parties that would interfere with the
ability of Customer to throughput the Terminal Reserved Capacity at the
respective Terminal for each Product. Customer commits to deliver and/or pay for
the Terminal Minimum Throughput Commitment for the respective Terminal on a
Monthly basis during the Term.

(b) Excess Capacity. Customer may throughput volumes in excess of the Terminal
Reserved Capacity for the respective Terminal, up to the then-available capacity
of the respective Terminal, net of any third-party commitments, as determined by
Provider at any time, which allocation of any excess capacity shall be in
accordance with current practices, or as otherwise may be set forth in a
Terminal Service Order. If during any Month during the Term, Customer
throughputs aggregate volumes of a particular Product at the respective Terminal
greater than the Terminal Minimum Throughput Commitment for such respective
Terminal, then Customer shall pay Provider an amount equal to the fee determined
by multiplying the actual volumes throughput by Customer in excess of the
Terminal Minimum Throughput Commitment for such respective Terminal by the
Terminalling Service Fee for such respective Terminal (the “Terminal Excess
Amount”).

(c) Removal of Equipment from Service. If at any time during the Term, any tank,
rack or other equipment or facility of Provider that is dedicated to Customer or
otherwise being used to provide services hereunder (“Terminalling Equipment”),
is removed from service, and if removal of such Terminalling Equipment restricts
Customer from being able to throughput the Terminal Reserved Capacity for the
respective Terminal or receive associated Ancillary Services, then Customer’s
Minimum Throughput Commitment for such respective Terminal shall be reduced by
the difference (but such difference cannot be less than zero) between the
Terminal Minimum Throughput Commitment and the amount that Customer can
effectively throughput at such respective Terminal without restriction until
such Terminalling Equipment is restored to service.

(d) Shortfall Payments. If, during any Month during the Term, Customer
throughputs aggregate volumes at the respective Terminal less than the Terminal
Minimum Throughput Commitment for such respective Terminal for such Month, then
Customer shall pay Provider an amount (a “Terminalling Shortfall Payment”) for
any shortfall. Terminalling Shortfall Payments shall be equal to the amount
determined by taking the difference between (i) the Terminal Minimum Throughput
Commitment for such respective Terminal multiplied by the Terminalling Service
Fee for such respective Terminal and (ii) the actual volumes throughput by
Customer at such respective Terminal multiplied by the Terminalling Service Fee
for such respective Terminal. The dollar amount of any Terminalling Shortfall
Payment paid by Customer shall be posted as a credit to Customer’s account and
may be applied against any Terminal Excess Amounts owed by Customer during any
of the succeeding three (3) Months. Credits will be applied in the order in

 

7



--------------------------------------------------------------------------------

which such credits accrue and any remaining portion of the credit that is not
used by Customer during the succeeding three (3) Months shall expire (e.g., a
credit that accrues in January will be available in February, March and April,
will expire at the end of April, and must be applied prior to applying any
credit which accrues in February).

5. DEDICATED STORAGE

(a) Storage Services Fee. As applicable at the respective Terminal as set forth
on Schedule I and Schedule B, Customer shall pay a Monthly fee (the “Storage
Services Fee”) to reserve, on a firm basis, all of the existing aggregate
Capacity of certain tanks (the “Dedicated Tanks”) at the respective Terminal as
specified on a Terminal Service Order. Such fee shall be payable by Customer on
a Monthly basis throughout the Term, regardless of the actual volumes of
Products stored by Provider on behalf of Customer; provided, however, that the
Parties shall from time to time negotiate an appropriate adjustment to such fee
if the following conditions are met: (i) Customer requires the full Reserved
Capacity of the Dedicated Tanks, (ii) the full Reserved Capacity of the Tanks is
not available to Customer for any reason (other than any reason resulting from
or relating to actions or inactions by Customer), and (iii) Provider is unable
to otherwise accommodate the actual volumes of Products required to be stored by
Customer pursuant to the terms of this Agreement or any Terminal Service Order.
Unless otherwise agreed, such adjustment shall be made in proportion to the
reduction in Reserved Capacity for any time period compared with the Reserved
Capacity then in effect for the affected Dedicated Tanks pursuant to this
Agreement and the mutually agreed Terminal Service Orders. Such Storage Services
Fee shall include all storage, pumping, and transshipment between and among the
Dedicated Tanks.

(b) Calculation of Storage Services Fee. The Storage Services Fee for each
respective Terminal shall be calculated using the per Barrel rate set forth in
the initial Terminal Service Order executed effective as of the Commencement
Date for the then-existing Reserved Capacity of the in-service Dedicated Tanks
for such respective Terminal specified on Schedule B and in such initial
Terminal Service Order. The Storage Services Fee owed during the Month in which
the Commencement Date occurs, if less than a full Month, shall be prorated in
accordance with the ratio of (i) the number of days in such Month during which
this Agreement is effective to (ii) the total number of days in such Month.

(c) Steam Services. As applicable at the respective Terminal and as set forth in
an applicable Terminal Service Order, either Party may provide the other Party
steam services as measured pursuant to such applicable Terminal Service Order,
at the fees set forth in such applicable Terminal Service Order.

(d) Removal of Oily Water. As applicable at the respective Terminal, Provider
shall provide Customer services for oily water pursuant to an applicable
Terminal Service Order, at the fees set forth in such applicable Terminal
Service Order.

 

8



--------------------------------------------------------------------------------

6. RAIL SERVICES

(a) Rail Services. As applicable at the respective Terminal as set forth on
Schedule I and Schedule C, Provider shall provide to Customer such rail loading
and unloading services at the respective Terminal as may be provided for in a
Terminal Service Order. Customer shall deliver and/or pay for the Rail Minimum
Commitment and Provider shall make available to Customer at all times rail
loading and unloading capacity at such respective Terminal sufficient to allow
Customer to throughput the Rail Reserved Capacity, subject to railroad
scheduling procedures and the Operating Procedures for such respective Terminal.
Customer shall pay the “Rail Loading Services Fee” for such services as set
forth in a Terminal Service Order. Provider shall not make any commitments to
third parties that would interfere with the ability of Customer to throughput
the Rail Reserved Capacity at such respective Terminal. Customer commits to
deliver and/or pay for the Rail Minimum Commitment on a Monthly basis during the
Term.

(b) Excess Capacity. Customer may load and unload rail volumes in excess of the
Rail Reserved Capacity, up to the then-available capacity of the respective
Terminal, net of any third-party commitments, as determined by Provider at any
time, which allocation of any excess capacity shall be in accordance with
current practices, or as otherwise may be set forth in a Terminal Service Order.
If during any Month during the Term, Customer loads or unloads aggregate rail
volumes at the respective Terminal greater than the Rail Minimum Commitment,
then Customer shall pay Provider an amount equal to the fee determined by
multiplying the actual rail volumes loaded or unloaded by Customer in excess of
the Rail Minimum Commitment by the Rail Loading Services Fee (“Rail Excess
Amount”).

(c) Removal of Equipment from Service. If at any time during the Term, any
equipment or facility of Provider that is dedicated to Customer or otherwise
being used to provide railcar loading or unloading services hereunder (“Rail
Loading Equipment”), is removed from service, and if the removal of such Rail
Loading Equipment restricts Customer from being able to throughput the Rail
Reserved Capacity for the respective Terminal, then Customer’s Rail Minimum
Commitment shall be reduced by the difference (but such difference cannot be
less than zero) between the Rail Minimum Commitment and the rail volume that
Customer can effectively throughput at the respective Terminal without
restriction until such Rail Loading Equipment is restored to service.

(d) Shortfall Payments. If, during any Month during the Term, Customer
throughputs aggregate rail volumes at the respective Terminal that are less than
the Rail Minimum Commitment for such Month, then Customer shall pay Provider an
amount (a “Rail Shortfall Payment”) for any shortfall. Rail Shortfall Payments
shall be equal to the amount determined by taking the difference between (i) the
Rail Minimum Commitment multiplied by the Rail Loading Services Fee and (ii) the
actual rail volumes throughput by Customer at the respective Terminal multiplied
by the Rail Loading Services Fee. The dollar amount of any Rail Shortfall
Payment paid by Customer shall be posted as a credit to Customer’s account and
may be applied against any Rail Excess Amounts owed by Customer during any of
the succeeding three (3) Months. Credits will be applied in the order in which
such credits accrue and any remaining portion of the credit that is not used by
Customer during the succeeding three (3) Months shall expire (e.g., a credit
that accrues in January will be available in February, March and April, will
expire at the end of April, and must be applied prior to applying any credit
which accrues in February).

(e) Caustic Chemical and Catalyst Loading and Unloading. As applicable at the
respective Terminal, Provider shall provide railcar loading and unloading
services for Customer’s caustic chemicals and catalysts at the respective
Terminal, pursuant to an applicable Terminal Service Order, at the fees set
forth in such applicable Terminal Service Order.

 

9



--------------------------------------------------------------------------------

(f) Rail Car Switching and Storage. As applicable at the respective Terminal,
Provider will provide manifest railcar switching services and railcar storage
services on behalf of Customer, pursuant to an applicable Terminal Service
Order, at the fees set forth in such applicable Terminal Service Order.
Switching activity covers movements between the drop-off track, pick-up track,
offloading racks and storage tracks. Switching services will include assembling
the cars that are scheduled to depart the respective Refinery on the outbound
track prior to pick up by the applicable railroad company.

(g) Track Inspection and Maintenance. As applicable at the respective Terminal,
Provider shall provide track inspection and maintenance services on behalf of
Customer pursuant to an applicable Terminal Service Order, at the fees set forth
in such applicable Terminal Service Order.

7. PASS THROUGH CHARGES

(a) Provider may incur fees and charges (“Passthrough Charges”) from
Governmental Authorities, railroad companies, or other third parties relating to
use of facilities other than the respective Terminal related to the receipt,
delivery or loading of Product. These Passthrough Charges may include, without
limitation, any rail scheduling or access charges by an applicable railroad
corporation. These Passthrough Charges may be passed through and charged
directly to Customer as set forth in a Terminal Service Order.

(b) Provider shall have the right to require prepayment of the anticipated
amount of any Passthrough Charges prior to performance of any operation that may
incur such Passthrough Charges.

(c) If third party contractors are to provide services, material or equipment
that may require Passthrough Charges, then to the extent that Provider, as
operator of the respective Terminal, has discretion to select such contractor,
Customer may designate the contractor who should provide such services,
materials or equipment, subject to Provider’s consent, which shall not be
unreasonably withheld.

8. PRODUCT DOWNGRADE AND INTERFACE

As applicable at the respective Terminal and as set forth on the respective
Terminal Service Order, Provider shall account for the volume of Product
downgraded, and Customer’s inventory of Products and/or interface shall be
adjusted, provided that, interface volume (“Transmix”) received shall be
allocated entirely to Customer. Customer shall remove its Transmix upon notice
from Provider and shall be subject to applicable Transmix handling fees upon its
removal, as provided in a Terminal Service Order. If Transmix is not removed
within fifteen (15) Business Days after notification (such time period to be
extended to the extent of any delay or hindrance by Provider, its agents or
contractors for any reason), Provider shall have the right to sell such Transmix
at market rates and return any proceeds to Customer, less applicable Transmix
handling fees in effect at the time of such sale. Product downgraded as a result
of ordinary terminalling or pipeline operations including line flushing, rack
meter provings or other necessary terminalling operations shall not constitute
losses for which Provider is liable to Customer.

 

10



--------------------------------------------------------------------------------

9. BLENDING SERVICES

Services and Equipment. Provider may provide storage, pumping, and blending
services and trans-shipment of the Products at the respective Terminal, as set
forth on a Terminal Service Order (“Blending Services”).

10. REIMBURSEMENT FOR NEWLY IMPOSED TAXES AND REGULATORY FEES; EXCISE TAXES

(a) Prompt Reimbursement. Customer shall promptly pay or reimburse Provider for
any newly imposed taxes, levies, royalties, assessments, licenses, fees,
charges, surcharges and sums due of any nature whatsoever (other than income
taxes, gross receipt taxes and similar taxes) by any federal, state or local
government or agency that Provider incurs on Customer’s behalf for the services
provided by Provider under this Agreement or any Terminal Service Order. If
Provider is required to pay any of the foregoing, Customer shall promptly
reimburse Provider in accordance with the payment terms set forth in this
Agreement. Any such newly imposed taxes or regulatory fees as provided for in
this Section 10(a) shall be specified in an applicable Terminal Service Order.

(b) Excise Tax Certification. Upon written request by Provider, Customer shall
supply Provider with a completed signed original notification certificate of
gasoline and diesel fuel registrant as required by the Internal Revenue
Service’s excise tax regulation. Customer further agrees to comply with all
Applicable Law with respect to such taxes.

(c) Exemption Certification. If Customer is exempt from the payment of any taxes
allocated to Customer under the foregoing provisions, Customer shall furnish
Provider with the proper exemption certificates.

(d) Payment. All of the foregoing reimbursements shall be made in accordance
with the terms set forth in Section 13(b).

11. EXPENDITURE REQUIRED BY NEW LAWS AND REGULATIONS

(a) Surcharge. If, during the Term, any existing laws or regulations are changed
or any new laws or regulations are enacted that require Provider to make
substantial and unanticipated expenditures (whether capitalized or otherwise)
with respect to the respective Terminal, Provider may, subject to the terms of
this Section 11, impose a surcharge to increase the applicable service fees
(“Surcharge”), to cover Customer’s pro rata share of the cost of complying with
these laws or regulations, based upon the percentage of Customer’s use of the
services or facilities impacted by such new laws or regulations.

(b) Notification and Mitigation. Provider shall notify Customer of any proposed
Surcharge to be imposed pursuant to Section 11(a) sufficient to cover the cost
of any required capital or expense projects and any ongoing increased operating
costs at the respective Terminal. Provider and Customer then shall negotiate in
good faith for up to thirty (30) days to mutually determine the effect of the
change in law or regulation or new law or regulation, the cost thereof, and how
such cost shall be amortized at an interest rate of no more than nine percent
(9%), collectively, as a Surcharge, with the understanding that Provider and
Customer shall use their reasonable commercial efforts to mitigate the impact
of, and comply with, these laws and regulations. Without limiting the foregoing,
if expenditures requiring a Surcharge may be avoided or reduced through changes
in operations, then the Parties shall negotiate in good faith to set forth the
appropriate changes in a Terminal Service Order to evidence the reduction of the
amount of a Surcharge while leaving the Parties in the same relative economic
position they held before the laws or regulations were changed or enacted.

 

11



--------------------------------------------------------------------------------

(c) Less Than 15% Surcharge. In the event any Surcharge results in less than a
fifteen percent (15%) increase in the service fees under the applicable
Agreement in the aggregate, Customer will be assessed such Surcharge on all
future invoices during the period in which such Surcharge is in effect for the
applicable amortization period, and Provider shall not terminate the affected
service from this Agreement.

(d) 15% or More Surcharge. In the event any Surcharge results in a fifteen
percent (15%) or more increase in the service fees under the applicable
Agreement in the aggregate, Provider shall notify Customer of the amount of the
Surcharge required to reimburse Provider for its costs, plus carrying costs,
together with reasonable supporting detail for the nature and amount of any such
Surcharge.

(i) If within thirty (30) days of such notification provided in this
Section 11(d), Customer does not agree to pay such Surcharge or to reimburse
Provider up front for its costs, Provider may elect to either:

a. require Customer to pay such Surcharge, up to a fifteen percent (15%)
increase in the service fees under the applicable Agreement in the aggregate; or

b. terminate the service under this Agreement to which the Surcharge applies,
upon notice to Customer.

(ii) Provider’s performance obligations under this Agreement shall be suspended
or reduced during the above thirty (30) day period to the extent that Provider
would be obligated to make such expenditures to continue performance during such
period.

(e) Resolution of Surcharge. Following a resolution with respect to the amount
and manner of payment of a Surcharge pursuant to this Section 11, the Parties
shall execute an appropriate Terminal Service Order memorializing the terms of
such resolution.

(f) Payment of Surcharge. In lieu of paying the Surcharge in connection with any
required capital project, Customer may, at its option, elect to pay the full
cost of the substantial and unanticipated expenditures upon completion of the
applicable project.

12. TANK CLEANING AND CONVERSION

(a) Reimbursement for Tank Cleaning. If any Dedicated Tanks are removed from
service or cleaning of any tanks is performed by Provider at the specific
request of Customer, Customer shall bear (or reimburse Provider) for all costs
to clean, degas or otherwise prepare the tank(s) including, without limitation,
the cost of removal, processing, transportation, disposal, of all waste and the
cost of any taxes or charges Provider may be required to pay in regard to such
waste. For any tanks that are dedicated to Customer for segregated storage of
Customer’s Products as set forth in any Terminal Service Order, Customer agrees
to reimburse Provider for the reasonable cost of changes necessary to return the
dedicated storage tanks to Provider on termination of their dedication for
segregated storage under this Agreement, in the same condition as originally
received less normal wear and tear, unless otherwise mutually agreed by the
Parties.

 

12



--------------------------------------------------------------------------------

(b) Reimbursement for Tank Conversion. Each of the Dedicated Tanks shall be used
initially for its historical service; provided, however, that Customer may
request that a Dedicated Tank be changed for storage of a different grade or
type of Product. In such an instance, Provider shall agree to a change in such
service, if the same can be accomplished in accordance with reasonable
commercial standards, accepted industry and engineering guidelines, permit
requirements and Applicable Law. If any such modifications, improvements, vapor
recovery, cleaning, degassing, or other preparation of the tanks is performed by
Provider at the request of Customer, Customer shall bear all direct costs
attributable thereto, including, without limitation, the cost of removal,
processing, transportation, and disposal of all waste and the cost of any taxes
or mutually agreed charges Provider may be required to pay in regard to such
waste (subject to subparagraph (c) below), which costs shall be set forth on the
applicable Terminal Service Order. Provider may require Customer to pay all such
amounts prior to commencement of any remodeling work on the Dedicated Tanks, or
by mutual agreement, the Parties may agree upon an increase in the Storage
Services Fee to reimburse Provider for its costs of such modifications, plus a
reasonable return on capital. All of such costs associated with Dedicated Tank
modifications shall be documented by a Terminal Service Order to be executed by
the Parties.

(c) Responsibility for Fees. Should Provider take any of the Dedicated Tanks out
of service for regulatory requirements, repair, or maintenance, Customer shall
be solely responsible for any alternative storage or Product movements as
required and all third-party fees associated with such movements that are not
within the respective Terminal.

13. TERMINAL SERVICE ORDERS; PAYMENT

(a) Description. On the date hereof, Provider and Customer shall enter into one
or more terminal service orders for the respective Terminal substantially in the
form attached hereto as Exhibit 1 (each, a “Terminal Service Order”). The
Parties may agree to enter into additional Terminal Service Orders following the
date hereof. Upon a request by Customer pursuant to this Master Agreement or as
deemed necessary or appropriate by Provider in connection with the services to
be delivered pursuant hereto, Provider shall generate a Terminal Service Order
to set forth the specific terms and conditions for providing the applicable
services described therein and the applicable fees to be charged for such
services for any additional services or additional Terminals. No Terminal
Service Order shall be effective until executed by both Parties to an Agreement.

(b) Invoices. Provider shall invoice Customer for services provided at the
respective Terminal on a monthly basis and Customer shall pay all amounts due
under this Agreement and any Terminal Service Order no later than ten
(10) calendar days after Customer’s receipt of Provider’s invoices. Any past due
payments owed by Customer shall accrue interest, payable on demand, at the
lesser of (i) the rate of interest announced publicly by JPMorgan Chase Bank, in
New York, New York, as JPMorgan Chase Bank’s prime rate (which Parties
acknowledge and agree is announced by such bank and used by the Parties for
reference purposes only and may not represent the lowest or best rate available
to any of the customers of such bank or the Parties), plus four percent (4%),
and (ii) the highest rate of interest (if any) permitted by Applicable Law, from
the due date of the payment through the actual date of payment.

 

13



--------------------------------------------------------------------------------

(c) Fee Increases. Any fees of a fixed amount set forth in this Agreement and
any Terminal Service Order shall be increased on July 1 of each year of the
Term, commencing on July 1, 2019, by a percentage equal to the greater of zero
or the positive change, if any, in the CPI-U (All Urban Consumers) for the prior
calendar year, as reported by the Bureau of Labor Statistics, and rounded to the
nearest one-tenth (1/10) of one percent (1%).

(d) Conflict between Agreement and Terminal Service Order. In case of any
conflict between the terms of this Agreement and the terms of any Terminal
Service Order, the terms of the applicable Terminal Service Order shall govern.

14. CUSTODY TRANSFER AND TITLE

(a) Custody of Pipeline Receipts and Deliveries. For volumes received into the
respective Terminal by pipeline, custody of the volumes shall pass to Provider
at the flange where it enters such respective Terminal’s receiving line. For
volumes delivered by the respective Terminal into a pipeline, custody of the
volumes shall pass to Customer at the flange where it exits such respective
Terminal’s delivery line.

(b) Custody of Truck Receipts and Deliveries. For receipts and deliveries to or
from trucks, custody shall pass at the flange where the hoses at Provider’s
respective facility interconnect with the truck.

(c) Custody of Rail Receipts and Deliveries. For volumes received and delivered
by rail, custody shall pass to Provider at the flange where the hoses at
Provider’s respective facility interconnect with the rail car.

(d) In-Tank. Deliveries by book transfer shall be reflected in the books of
Provider.

(e) Title Transfer. Upon re-delivery of any Product to Customer’s account,
Customer shall become solely responsible for any loss, damage or injury to
Person or property or the environment, arising out of transportation, possession
or use of such Product after transfer of custody and the loss allowance
provisions hereof shall apply to Product while in Provider’s custody. Title to
all of Customer’s Product received in the respective Terminal shall remain with
Customer at all times. Both Parties acknowledge that this Agreement represents a
bailment of Products by Customer to Provider and not a consignment of Products,
it being understood that Provider has no authority hereunder to sell or seek
purchasers for the Products of Customer, except for Transmix as provided in
Section 8 above. Customer hereby warrants that it shall, at all times, have good
title to and the right to deliver, throughput, store and receive Products
pursuant to the terms of this Agreement and any Terminal Service Order. Customer
shall at all times be the blender of record and shall retain and be entitled to
any renewable identification numbers.

 

14



--------------------------------------------------------------------------------

15. PRODUCT QUALITY

Product Specifications of Delivered Products. Customer warrants that all
Products delivered under this Agreement and any Terminal Service Order shall not
contain any deleterious substances or concentrations of any contaminants that
may make it or its components commercially unacceptable in general industry
application. Customer shall not deliver to the respective Terminal any Products
which: (i) would in any way be injurious to the respective Terminal; (ii) would
render the respective Terminal unfit for the proper storage of similar Products;
(iii) may not be lawfully stored at the respective Terminal; or (iv) otherwise
do not meet applicable Product specifications for such Product that are
customary in the location of the respective Terminal.

16. MEASUREMENT AND VOLUME LOSSES

(a) Methods of Measurement.

(i) All quantities of Products received or delivered by or into trucks at the
respective Terminal shall be measured and determined based upon the meter
readings at such respective Terminal, as reflected by delivery tickets or bills
of lading, or if such meters are unavailable, by applicable calibration tables,
as set forth on a Terminal Service Order or pursuant to mutual agreement of the
Parties.

(ii) All quantities of Products received or delivered by or into railcars at the
respective Terminal shall be measured and determined based upon the meter
readings at such respective Terminal, or if such meters are unavailable, by
applicable calibration tables, as set forth on a Terminal Service Order or
pursuant to mutual agreement of the Parties.

(iii) All quantities of Products received and delivered by pipeline at the
respective Terminal shall be measured and determined based upon the meter
readings of the pipeline operator, as reflected by delivery tickets, or if such
meters are unavailable, by applicable calibration tables, as set forth on a
Terminal Service Order or pursuant to mutual agreement of the Parties.

(iv) Deliveries by book transfer shall be reflected by entries in the books of
Provider.

(v) All quantities shall be adjusted to net gallons at 60° F in accordance with
ASTM D-1250 Petroleum Measurement Tables, or latest revisions thereof. Meters
and temperature probes shall be calibrated according to applicable API
standards. Customer shall have the right, at its sole expense, and in accordance
with rack location procedure, to independently certify such calibration. Storage
tank gauging shall be performed by Provider’s personnel. Provider’s gauging
shall be deemed accurate unless challenged by an independent certified gauger.
Customer may perform joint gauging at its sole expense with Provider’s personnel
at the time of delivery or receipt of Product, to verify the amount involved. If
Customer should request an independent gauger, such gauger must be acceptable to
Provider and such gauging shall be at Customer’s sole expense.

 

15



--------------------------------------------------------------------------------

(b) Volume Losses. Provider shall have no obligation to measure volume gains and
losses. In the event third-party Products are terminalled at the respective
Terminal, the Parties shall mutually determine the measurement and volume loss
control practices for such respective Terminal. Provider shall be responsible to
Customer only for Product losses and/or shortages resulting from the negligent
or wrongful acts and omissions of Provider, its agents, employees or contractors
or breach of this Agreement or any applicable Terminal Service Order by
Provider, its agents, employees or contractors; provided that Provider shall not
be responsible to Customer for any Product losses and/or shortages for which
Customer is compensated by its cargo/inventory insurance carrier. If Customer
fails to maintain cargo/inventory insurance coverage, then Provider shall also
not be responsible to Customer for any Product losses and/or shortages to the
extent Customer would have been compensated by its insurance carrier had
Customer maintained cargo/inventory insurance coverage. Except as provided for
in this Section 16(b), Customer shall be responsible for all Product losses
and/or shortages it may suffer.

17. PRODUCT DELIVERIES, RECEIPTS AND WITHDRAWALS

(a) Product Deliveries. All supervised deliveries, receipts and withdrawals
hereunder shall be made at such times as may be required by Customer upon prior
notice and approval by Provider, all in accordance with the agreed-upon
scheduling. Unsupervised deliveries, receipts and withdrawals shall be made only
with Provider’s prior approval and in strict accordance with Provider’s current
Operating Procedures for the respective Terminal. Customer warrants that all
vehicles permitted to enter the respective Terminal on behalf of Customer shall
meet all requirements and standards promulgated by applicable regulatory
authority including the Department of Transportation, the Occupational Safety
and Health Administration, and the EPA. Customer further warrants that it shall
only send to the respective Terminal those employees, agents, and other
representatives acting on behalf of and at Customer’s direction who have been
properly instructed as to the characteristics and safe hauling methods
associated with the Products to be loaded and hauled. Customer further agrees to
be responsible to Provider for the performance under this Agreement by its
agents and/or representatives receiving or delivering Products at the respective
Terminal.

(b) Loading Devices. Customer shall withdraw from the respective Terminal only
those Products that it is authorized to withdraw hereunder. Customer shall
neither duplicate nor permit the duplication of any loading device (i.e., card
lock access) provided hereunder. Customer shall be fully and solely responsible
for all Products loaded through the use of the loading devices issued to
Customer in accordance with this Agreement; provided, however, that Customer
shall not have any responsibility or liability hereunder in the event that the
load authorization system provided hereunder fails or malfunctions in any way,
unless a credit department override is provided, which override authorizes
Customer to load the Products.

(c) Legal Compliance. Both Parties shall abide by all federal, state and local
statutes, laws and ordinances and all rules and regulations which are
promulgated by Provider and which are either furnished to Customer or posted at
the respective Terminal, with respect to the use of such respective Terminal as
herein provided. It is understood and agreed by Customer that these rules and
regulations may be changed, amended or modified by Provider at any time. All
changes, amendments and modifications shall become binding upon Customer ten
(10) days following the posting of a copy at the respective Terminal or the
receipt by Customer of a copy, whichever occurs sooner.

 

16



--------------------------------------------------------------------------------

(d) Customer Representatives. For all purposes hereunder, Customer’s jobbers,
distributors, Carriers, haulers and other customers designated in writing or
otherwise by Customer to have loading privileges under this Agreement or having
possession of any loading device furnished to Customer pursuant to this
Agreement, together with their respective officers, servants and employees,
shall, when they access the respective Terminal, be deemed to be representatives
of Customer.

18. DELIVERIES INTO TRANSPORT TRUCKS OR RAILCARS

Prior to transporting any Products loaded into transport trucks or railcars at
the respective Terminal, Provider shall make or cause to be made, the following
certifications on the delivery receipt or bill of lading covering the Products
received:

“If required by 49 C.F.R. 172.204, this is to certify that the above-named
materials are properly classified, described, packaged, marked and labeled, and
are in proper condition for transportation according to the applicable
regulations of the Department of Transportation. Carrier hereby certifies that
the cargo tank used for this shipment is a proper container for the commodity
loaded therein and complies with Department of Transportation specifications and
certifies that cargo tank is properly placarded and marked to comply with
regulations pertaining to hazardous materials.”

Provider shall require each Carrier coming into the respective Terminal to
expressly agree in writing to be bound by the provisions of a carrier access
agreement with respect to withdrawals and loading of Products at such respective
Terminal, to conduct its operations at the respective Terminal in a safe manner,
in accordance with all Applicable Law.

19. ACCOUNTING PROVISIONS AND DOCUMENTATION

(a) Required Reports. Provider shall furnish Customer for the respective
Terminal with the following reports covering services hereunder involving
Customer’s Products:

(i) within twenty (20) days following the end of the Month, a statement showing,
by Product: (A) Customer’s monthly aggregate deliveries into the respective
Terminal; (B) Customer’s monthly receipts from the respective Terminal;
(C) calculation of all Customer’s monthly storage and handling fees;
(D) Customer’s opening inventory for the preceding Month; and (E) Customer’s
closing inventory for the preceding Month;

(ii) a copy of any meter calibration report, to be available for inspection upon
reasonable request by Customer at the respective Terminal following any
calibration;

(iii) upon delivery from the respective Terminal, a hard copy bill of lading to
the Carrier for each delivery; upon reasonable request only, a hard copy bill of
lading shall be provided to Customer’s accounting group; upon each delivery from
the respective Terminal, bill of lading information shall be sent electronically
through a mutually agreeable system; and

(iv) transfer documents for each in-tank transfer.

 

17



--------------------------------------------------------------------------------

(b) Required Maintenance of Truck Loading Capabilities. Provider shall be
required to maintain the capabilities to support truck load authorization
technologies at the respective Terminal.

20. AUDIT AND CLAIMS PERIOD

Each Party and its duly authorized agents and/or representatives shall have
reasonable access to the accounting records and other documents maintained by
the other Party which relate to this Agreement and the respective Terminal, and
shall have the right to audit such records at any reasonable time or times
during the Term and for a period of up to three (3) years after termination of
this Agreement. Claims as to shortage in quantity or defects in quality shall be
made by written notice within ninety (90) days after the delivery in question or
shall be deemed to have been waived.

21. LIEN WAIVERS

Provider hereby waives, relinquishes and releases any and all liens, including
without limitation, any and all warehouseman’s liens, custodian’s liens, rights
of retention and/or similar rights under all Applicable Laws, which Provider
would or might otherwise have under or with respect to the Products throughput,
stored or handled hereunder. Provider further agrees to furnish documents
reasonably acceptable to Customer and its lender(s) (if applicable), and to
cooperate with Customer in assuring and demonstrating that Products titled in
Customer’s name shall not be subject to any lien on the respective Terminal or
Provider’s Products throughput or stored there.

22. LIMITATION ON LIABILITY

(a) No Special Damages. Notwithstanding anything to the contrary contained
herein, no Party shall be liable or responsible to another Party or any member
of such other Party’s Indemnified Group for any consequential, incidental, or
punitive damages, or for loss of profits or revenues (collectively referred to
as “Special Damages”) incurred by such Party or any member of such Party’s
Indemnified Group that arise out of or relate to this Agreement, REGARDLESS OF
WHETHER ANY SUCH CLAIM ARISES UNDER OR RESULTS FROM CONTRACT, NEGLIGENCE, OR
STRICT LIABILITY OF THE PARTY WHOSE LIABILITY IS BEING WAIVED HEREBY; provided
that the foregoing limitation is not intended and shall not affect Special
Damages actually awarded to a third party or assessed by a Governmental
Authority and for which a Party or any member of such Party’s Indemnified Group
is properly entitled to indemnification from another Party pursuant to the
express provisions of this Agreement.

(b) Claims and Liability for Lost Product. Provider shall not be liable to
Customer for lost or damaged Product unless Customer notifies Provider in
writing within ninety (90) days of the report of any incident or the date
Customer learns of any such loss or damage to the Product. Provider’s maximum
liability to Customer for any lost or damaged Product shall be limited to
(i) the lesser of (1) the replacement value of the Product at the time of the
incident based upon the price as posted by Platts or similar publication for
similar Product in the same locality, and if no other similar Product is in the
locality, then in the state, or (2) the actual cost paid for the Product by
Customer (copies of Customer’s invoices of cost paid must be provided), less
(ii) the salvage value, if any, of the damaged Product.

 

18



--------------------------------------------------------------------------------

(c) No Guarantees or Warranties. Except as expressly provided in this Agreement,
no Party makes any guarantees or warranties of any kind, expressed or implied.
Provider specifically disclaims all implied warranties of any kind or nature,
including any implied warranty of merchantability and/or any implied warranty of
fitness for a particular purpose.

23. INDEMNITIES

(a) Provider Indemnities. Notwithstanding anything else contained in this
Agreement or any Terminal Service Order, Provider shall release, defend,
protect, indemnify, and hold harmless Customer and its affiliates and their
respective officers, directors, members, managers, employees, agents,
contractors, successors, and assigns (excluding any member of the Provider
Group) (collectively the “Customer Group”), from and against any and all
demands, claims (including third-party claims), losses, costs, suits, or causes
of action (including, but not limited to, any judgments, losses, liabilities,
fines, penalties, expenses, interest, reasonable legal fees, costs of suit, and
damages, whether in law or equity and whether in contract, tort, or otherwise)
for or relating to (i) personal or bodily injury to, or death of the employees
of Customer or Provider and, as applicable, their carriers, customers,
representatives, and agents, (ii) loss of or damage to any property, products,
material, and/or equipment belonging to Customer, Provider and, as applicable,
their carriers, customers, representatives, and agents, and each of their
respective affiliates, contractors, and subcontractors, (iii) loss of or damage
to any other property, products, material, and/or equipment of any other
description, and/or personal or bodily injury to, or death of any other Person
or Persons; and with respect to clauses (i) through (iii) above, which is caused
by or resulting in whole or in part from the negligent or wrongful acts or
omissions of Provider in connection with the ownership or operation of the
respective Terminal and the services provided hereunder, and, as applicable,
their carriers, customers (other than Customer), representatives, and agents, or
those of their respective employees with respect to such matters, and (iv) any
losses incurred by Customer due to violations of this Agreement or any Terminal
Service Order by Provider, or, as applicable, its carriers, customers (other
than Customer), representatives, and agents; PROVIDED THAT PROVIDER SHALL NOT BE
OBLIGATED TO RELEASE, INDEMNIFY OR HOLD HARMLESS CUSTOMER OR ANY MEMBER OF THE
CUSTOMER GROUP FROM AND AGAINST ANY CLAIMS TO THE EXTENT THEY RESULT FROM THE
BREACH OF CONTRACT, STRICT LIABILITY OR THE NEGLIGENT ACTS, ERRORS OR OMISSIONS
OR WILLFUL MISCONDUCT OF CUSTOMER OR ANY MEMBER OF THE CUSTOMER GROUP.

(b) Customer Indemnities. Notwithstanding anything else contained in this
Agreement or any Terminal Service Order, Customer shall release, defend,
protect, indemnify, and hold harmless Provider and its affiliates and their
respective officers, directors, members, managers, employees, agents,
contractors, successors, and assigns (excluding any member of the Customer
Group) (collectively the “Provider Group”) from and against any and all demands,
claims (including third-party claims), losses, costs, suits, or causes of action
(including, but not limited to, any judgments, losses, liabilities, fines,
penalties, expenses, interest, reasonable legal fees, costs of suit, and
damages, whether in law or equity and whether in contract, tort, or otherwise)
for or relating to (i) personal or bodily injury to, or death of the employees
of Provider or Customer and, as applicable, their carriers, customers,
representatives, and agents; (ii) loss of or damage to any property, products,
material, and/or equipment belonging to Provider or Customer, and, as
applicable, their carriers, customers, representatives, and agents, and each of
their respective

 

19



--------------------------------------------------------------------------------

affiliates, contractors, and subcontractors; (iii) loss of or damage to any
other property, products, material, and/or equipment of any other description,
and/or personal or bodily injury to, or death of any other Person or Persons;
and with respect to clauses (i) through (iii) above, which is caused by or
resulting in whole or in part from the negligent or wrongful acts or omissions
of Customer, in connection with Customer’s use of the respective Terminal and
the services provided hereunder and Customer’s Products stored hereunder, and,
as applicable, its carriers, customers, representatives, and agents, or those of
their respective employees with respect to such matters; and (iv) any losses
incurred by Provider due to violations of this Agreement or any Terminal Service
Order by Customer, or, as applicable, its carriers, customers, representatives,
and agents; PROVIDED THAT CUSTOMER SHALL NOT BE OBLIGATED TO RELEASE, INDEMNIFY
OR HOLD HARMLESS PROVIDER OR ANY MEMBER OF THE PROVIDER GROUP FROM AND AGAINST
ANY CLAIMS TO THE EXTENT THEY RESULT FROM THE BREACH OF CONTRACT, STRICT
LIABILITY OR THE NEGLIGENT ACTS, ERRORS OR OMISSIONS OR WILLFUL MISCONDUCT OF
PROVIDER OR ANY MEMBER OF THE PROVIDER GROUP.

(c) Affiliates. Customer and Provider shall not be considered affiliated or
affiliates of one another for purposes of the indemnification provisions set
forth in this Agreement.

(d) Written Claim. Neither Party shall be obligated to indemnify the other Party
or any member of such Party’s Indemnified Group or be liable to the other Party
or any member of such Party’s Indemnified Group unless a written claim for
indemnity is delivered to the other Party within ninety (90) days after the date
that a claim is reported or discovered, whichever is earlier.

(e) No Limitation. Except as expressly provided otherwise in this Agreement, the
scope of these indemnity provisions may not be altered, restricted, limited, or
changed by any other provision of this Agreement. The indemnity obligations of
the Parties as set out in this Section 23 are independent of any insurance
requirements as set out in Section 24, and such indemnity obligations shall not
be lessened or extinguished by reason of a Party’s failure to obtain the
required insurance coverages or by any defenses asserted by a Party’s insurers.

(f) Survival. These indemnity obligations shall survive the termination of this
Agreement as to the respective Terminal until all applicable statutes of
limitation have run regarding any claims that could be made with respect to the
activities contemplated by this Agreement.

(g) Third Party Indemnification. If any Party has the rights to indemnification
from a third party, the indemnifying party under this Agreement shall have the
right of subrogation with respect to any amounts received from such third-party
indemnification claim.

24. INSURANCE

(a) Minimum Limits. With respect to each Terminal, at all times during the Term
for such Terminal and for a period of two (2) years after termination of this
Agreement as to the respective Terminal for any coverage maintained on a
“claims-made” or “occurrence” basis, Customer and/or its Carrier (if applicable)
shall maintain at their expense the below listed insurance in the amounts
specified below, or self-insurance in such amounts as may be agreed

 

20



--------------------------------------------------------------------------------

pursuant to a Terminal Service Order. Customer shall require that Carrier and
all of its contractors providing authorized drivers or authorized vehicles carry
such insurance, and Customer shall be liable to Provider for their failure to do
so. Such insurance shall provide coverage to Provider and such policies, other
than Worker’s Compensation Insurance, shall include Provider as an Additional
Insured. Each policy shall provide that it is primary to and not contributory
with any other insurance, including any self-insured retention, maintained by
Provider (which shall be excess) and each policy shall provide the full coverage
required by this Agreement. All such insurance shall be written with carriers
and underwriters acceptable to Provider, and eligible to do business in the
state where the respective Terminal is located and having and maintaining an
A.M. Best financial strength rating of no less than “A-” and financial size
rating no less than “VII”; provided that Customer and/or the Carrier may procure
worker’s compensation insurance from the state fund of the applicable state
where the respective Terminal is located. All limits listed below are required
MINIMUM LIMITS:

(i) Workers Compensation and Occupational Disease Insurance which fully complies
with Applicable Law of the state where the respective Terminal is located, in
limits not less than statutory requirements;

(ii) Employers Liability Insurance with a minimum limit of $1,000,000 for each
accident, covering injury or death to any employee which may be outside the
scope of the worker’s compensation statute of the jurisdiction in which the
worker’s service is performed, and in the aggregate as respects occupational
disease;

(iii) Commercial General Liability Insurance, including contractual liability
insurance covering Carrier’s indemnity obligations under this Agreement, with
minimum limits of $1,000,000 combined single limit per occurrence for bodily
injury and property damage liability, or such higher limits as may be required
by Provider or by Applicable Law from time to time. This policy shall include
Broad Form Contractual Liability insurance coverage which shall specifically
apply to the obligations assumed in this Agreement by Customer;

(iv) Automobile Liability Insurance covering all owned, non-owned and hired
vehicles, with minimum limits of $1,000,000 combined single limit per occurrence
for bodily injury and property damage liability, or such higher limit(s) as may
be required by Customer or by Applicable Law from time to time. Coverage must
assure compliance with Sections 29 and 30 of the Motor Carrier Act of 1980 and
all applicable rules and regulations of the Federal Highway Administration’s
Bureau of Motor Carrier Safety and Interstate Commerce Commissioner (Form MCS 90
Endorsement). Limits of liability for this insurance must be in accordance with
the financial responsibility requirement of the Motor Carrier Act, but not less
than $1,000,000 per occurrence;

(v) Excess (Umbrella) Liability Insurance with limits not less than $4,000,000
per occurrence. Additional excess limits may be utilized to supplement
inadequate limits in the primary policies required in items (ii), (iii), and
(iv) above;

(vi) Pollution Legal Liability with limits not less than $25,000,000 per loss
with an annual aggregate of $25,000,000. Coverage shall apply to bodily injury
and property damage including loss of use of damaged property and property that
has not been physically injured; cleanup costs, defense, including costs and
expenses incurred in the investigation, defense or settlement of claim; and

 

21



--------------------------------------------------------------------------------

(vii) Cargo/Inventory Insurance, with a limit of no less than $1,000,000, which
property insurance shall be first-party insurance to adequately cover all
Products owned by Customer located at the respective Terminal.

(b) Waiver of Subrogation. All such policies must be endorsed with a Waiver of
Subrogation endorsement, effectively waiving rights of recovery under
subrogation or otherwise, against Provider, and shall contain where applicable,
a severability of interest clause and a standard cross liability clause.

(c) Copies of Insurance Certificates or Policies. Upon execution of this
Agreement and prior to the operation of any equipment by Customer, Carrier or
its authorized drivers at the respective Terminal, Customer and/or Carrier will
furnish to Provider, and at least annually thereafter (or at any other times
upon request by Provider) during the Term (and for any coverage maintained on a
“claims-made” basis, for two (2) years after the termination of this Agreement
as to the respective Terminal), insurance certificates and/or certified copies
of the original policies to evidence the insurance required herein, including on
behalf of Carrier’s contractors providing authorized vehicles or authorized
drivers. Such certificates shall be in the form of the “Accord” Certificate of
Insurance, and reflect that they are for the benefit of Provider and shall
provide that there will be no material change in or cancellation of the policies
unless Provider is given at least thirty (30) days prior written notice.
Certificates providing evidence of renewal of coverage shall be furnished to
Provider prior to policy expiration.

(d) Responsibility for Deductibles. Customer and/or Carrier shall be solely
responsible for any deductibles or self-insured retention.

25. GOVERNMENT REGULATIONS

(a) Party Certification. Each Party certifies that none of the Products covered
by this Agreement or any Terminal Service Order were derived from crude
petroleum, petrochemical, or gas which was produced or withdrawn from storage in
violation of any federal, state or other governmental law, nor in violation of
any rule, regulation or promulgated by any Governmental Authority having
jurisdiction in the premises.

(b) Licenses and Permits. Provider shall maintain all necessary licenses and
permits for the storage of Products at the respective Terminal.

(c) Compliance with Applicable Law. The Parties are entering into this Agreement
and any Terminal Service Order in reliance upon and shall comply in all material
respects with all Applicable Law which directly or indirectly affects the
Products throughput hereunder, or any receipt, throughput delivery,
transportation, handling or storage of Products hereunder or the ownership,
operation or condition of the respective Terminal. Each Party shall be
responsible for compliance with all Applicable Law associated with such Party’s
respective performance hereunder and the operation of such Party’s facilities.
In the event any action or obligation imposed upon a Party under this Agreement
and any Terminal Service Order shall at any time be

 

22



--------------------------------------------------------------------------------

in conflict with any requirement of Applicable Law, then this Agreement and any
Terminal Service Order shall immediately be modified to conform the action or
obligation so adversely affected to the requirements of the Applicable Law, and
all other provisions of this Agreement and any Terminal Service Order shall
remain effective.

(d) Material Change in Applicable Law. If during the Term, any new Applicable
Law becomes effective or any existing Applicable Law or its interpretation is
materially changed, which change is not addressed by another provision of this
Agreement or any Terminal Service Order and which has a material adverse
economic impact upon a Party, either Party, acting in good faith, shall have the
option to request renegotiation of the relevant provisions of this Agreement or
a Terminal Service Order with respect to future performance. The Parties shall
then meet to negotiate in good faith amendments to this Agreement or to an
applicable Terminal Service Order that will conform to the new Applicable Law
while preserving the Parties’ economic, operational, commercial and competitive
arrangements in accordance with the understandings set forth herein.

26. SUSPENSION OF REFINERY OPERATIONS

(a) Suspension of Operations. In the event that Customer decides to permanently
or indefinitely suspend, in full or in part, refining operations at its
respective Refinery (as applicable) for a period that shall continue for at
least twelve (12) consecutive Months, Customer may provide written notice to
Provider of Customer’s intent to terminate or proportionately reduce, as
applicable, that part of this Agreement relating to the affected Terminal or
other facilities at the end of such twelve (12)-Month period (the “Suspension
Notice”). Such Suspension Notice shall be effective upon the expiration of the
twelve (12)-Month period following the date such notice is sent (the “Notice
Period”). If, however, Customer provides notice to Provider, more than two
(2) Months prior to the expiration of the Notice Period, of its intent to resume
operations at the respective Refinery(ies) or portion thereof, then the
Suspension Notice shall be deemed revoked and the applicable portion of this
Agreement shall continue in full force and effect as if such Suspension Notice
had never been delivered.

(b) Notice Period. During the Notice Period:

(i) Provider may provide terminalling, throughput and/or storage services
utilizing the affected Terminal pursuant to one or more third party agreements
without the consent of Customer; and

(ii) Customer’s Rail Minimum Commitment and Terminal Minimum Throughput
Commitment shall be reduced to the extent of third-party usage of such capacity
provided that Customer shall still have access on a priority basis to the extent
there is available capacity.

27. FORCE MAJEURE

(a) Definitions and Notice. As soon as possible upon the occurrence of a Force
Majeure with respect to the respective Terminal, Provider shall provide Customer
with written notice of the occurrence of such Force Majeure (a “Force Majeure
Notice”). Provider shall identify in such Force Majeure Notice the approximate
length of time that Provider reasonably believes in good faith such Force
Majeure shall continue (the “Force Majeure Period”). For the duration of

 

23



--------------------------------------------------------------------------------

the Force Majeure Period, Customer shall be permitted to reduce its Terminal
Minimum Throughput Commitment and/or Rail Minimum Commitment for the respective
Terminal as provided in Section 28(b). If Provider advises in any Force Majeure
Notice that it reasonably believes in good faith that the Force Majeure Period
shall continue for more than twelve (12) consecutive Months, then, subject to
Section 28 below, at any time after Provider delivers such Force Majeure Notice,
either Party may terminate that portion of this Agreement relating to the
affected Terminal, but only upon delivery to the other Party of a notice (a
“Termination Notice”) at least twelve (12) Months prior to the expiration of the
Force Majeure Period; provided, however, that such Termination Notice shall be
deemed cancelled and of no effect if the Force Majeure Period ends prior to the
expiration of such twelve (12)-Month period. For the avoidance of doubt, neither
Party may exercise its right under this Section 27(a) to terminate this
Agreement as a result of a Force Majeure if the affected Terminal has been
restored to working order since the applicable Force Majeure, including pursuant
to a Restoration.

(b) Revocation of Customer Termination Notice. Notwithstanding the foregoing, if
Customer delivers a Termination Notice to Provider (the “Customer Termination
Notice”) and, within thirty (30) days after receiving such Customer Termination
Notice, Provider notifies Customer that Provider reasonably believes in good
faith that it shall be capable of fully performing its obligations under this
Agreement within a reasonable period of time and Customer mutually agrees (which
agreement shall not be unreasonably withheld), then the Customer Termination
Notice shall be deemed revoked and the applicable portion of this Agreement
shall continue in full force and effect as if such Customer Termination Notice
had never been given.

28. CAPABILITIES OF FACILITIES

(a) Service Interruption. Subject to Force Majeure and interruptions for routine
repair and maintenance, consistent with customary terminal industry standards,
Provider shall use reasonable commercial efforts to minimize the interruption of
service at the respective Terminal or any portion thereof. Provider shall
promptly inform Customer operational personnel of any anticipated partial or
complete interruption of service at the respective Terminal, including relevant
information about the nature, extent, cause and expected duration of the
interruption and the actions Provider is taking to resume full operations;
provided, that Provider shall not have any liability for any failure to notify,
or delay in notifying, Customer of any such matters except to the extent
Customer has been materially prejudiced or damaged by such failure or delay.

(b) Restoration of Capacity. Subject to Force Majeure and interruptions for
routine repair and maintenance, consistent with customary terminal industry
standards, Provider shall, where applicable, maintain the respective Terminal in
a condition and with a capacity sufficient to throughput a volume of Customer’s
Products at least equal to the Terminal Reserved Capacity for the respective
Terminal. Where applicable, Provider’s obligations may be temporarily suspended
during the occurrence of, and for the entire duration of, a Force Majeure or any
interruption of service that prevents Provider from terminalling the Terminal
Reserved Capacity and/or maintaining the Rail Reserved Capacity for the
respective Terminal. To the extent Provider is prevented from terminalling
volumes equal to the Terminal Reserved Capacity for the respective Terminal
and/or loading and unloading rail car volumes equal to the Rail Reserved
Capacity for reasons of Force Majeure or other interruption of service, then, as
applicable, Customer’s obligation to throughput the Terminal Minimum Throughput
Commitment or Rail Minimum

 

24



--------------------------------------------------------------------------------

Capacity and pay any Rail Shortfall Payments and/or Terminalling Shortfall
Payments, as applicable, shall be reduced proportionately. Where applicable, at
such time as Provider is capable of terminalling volumes equal to the Terminal
Reserved Capacity, Customer’s obligation to throughput the full Terminal Minimum
Throughput Commitment for the respective Terminal shall be restored. Where
applicable, at such time as Provider is capable of loading and unloading railcar
volumes equal to the Rail Minimum Capacity, Customer’s obligation to meet the
full Rail Minimum Commitment shall be restored. If for any reason, including,
without limitation, a Force Majeure event, the throughput capacity of the
respective Terminal should fall below the Terminal Reserved Capacity and/or the
Rail Reserved Capacity, as applicable, then within a reasonable period of time
after the commencement of such reduction, Provider shall make repairs to the
respective Terminal to restore the capacity of such respective Terminal to that
required for throughput of the Terminal Reserved Capacity and/or the Rail
Reserved Capacity (“Restoration”). Except as provided below in Section 28(c),
all of such Restoration shall be at Provider’s cost and expense, unless the
damage creating the need for such repairs was caused by the negligence or
willful misconduct of Customer, its employees, agents or customers or the
failure of Customer’s Products to meet the specifications as provided for in
Section 15.

(c) Capacity Resolution. In the event of the failure of Provider to maintain the
respective Terminal in a condition and with a capacity sufficient to throughput
a volume of Customer’s Products equal to the Terminal Reserved Capacity and/or
the Rail Reserved Capacity, as applicable, then either Party shall have the
right to call a meeting between executives of both Parties by providing at least
two (2) Business Days’ advance written notice. Any such meeting shall be held at
a mutually agreeable location and will be attended by executives of both Parties
each having sufficient authority to commit his or her respective Party to a
Capacity Resolution (hereinafter defined). At the meeting, the Parties will
negotiate in good faith with the objective of reaching a joint resolution for
the Restoration of capacity at the respective Terminal which will, among other
things, specify steps to be taken by Provider to fully accomplish Restoration
and the deadlines by which the Restoration must be completed (the “Capacity
Resolution”). Without limiting the generality of the foregoing, the Capacity
Resolution shall set forth an agreed upon time schedule for the Restoration
activities. Such time schedule shall be reasonable under the circumstances,
consistent with customary terminal industry standards and shall take into
consideration Provider’s economic considerations relating to costs of the
repairs and Customer’s requirements concerning its refining and marketing
operations. Provider shall use commercially reasonable efforts to continue to
provide storage and throughput and, if applicable, railcar loading and unloading
of Customer’s Products at the affected Terminal, to the extent the affected
Terminal has capability of doing so, during the period before Restoration is
completed. In the event that Customer’s economic considerations justify
incurring additional costs to restore the affected Terminal in a more expedited
manner than the time schedule determined in accordance with the preceding
sentence, Customer may require Provider to expedite the Restoration to the
extent reasonably possible, subject to Customer’s payment, in advance, of the
estimated incremental costs to be incurred as a result of the expedited time
schedule. In the event the Parties agree to an expedited Restoration plan in
which Customer agrees to fund a portion of the Restoration cost, then neither
Party shall have the right to terminate this Agreement as to the affected
Terminal in connection with a Force Majeure, so long as such Restoration is
completed with due diligence, and Customer shall pay its portion of the
Restoration costs to Provider in advance based on an estimate based on
reasonable engineering standards promulgated by the Association for Facilities
Engineering. Upon completion, Customer shall pay the difference between the
actual portion of

 

25



--------------------------------------------------------------------------------

Restoration costs to be paid by Customer pursuant to this Section 28(c) and the
estimated amount paid under the preceding sentence within thirty (30) days after
receipt of Provider’s invoice therefor, or, if appropriate, Provider shall pay
Customer the excess of the estimate paid by Customer over Provider’s actual
costs as previously described within thirty (30) days after completion of the
Restoration.

(d) Restoration. If at any time after the occurrence of (x) a Partnership Change
of Control or (y) a sale of the Refinery (as applicable), Provider either
(i) refuses or fails to meet with Customer within the period set forth in
Section 28(c), (ii) fails to agree to perform a Capacity Resolution in
accordance with the standards set forth in Section 28(c), or (iii) fails to
perform its obligations in compliance with the terms of a Capacity Resolution,
Customer may, as its sole remedy for any breach by Provider of any of its
obligations under Section 28(c), require Provider to complete a Restoration of
the affected Terminal, subject to and to the extent permitted under the terms,
conditions and/or restrictions of applicable leases, permits and/or Applicable
Law. Any such Restoration required under this Section 28(d) shall be completed
by Provider at Customer’s cost. Provider shall use commercially reasonable
efforts to continue to provide storage and throughput and, if applicable,
railcar loading and unloading of Customer’s Products at the affected Terminal,
during the period while such Restoration is being completed. Any work performed
by Provider pursuant to this Section 28(d) shall be performed and completed in a
good and workmanlike manner consistent with applicable industry standards and in
accordance with all Applicable Law. Additionally, during such period after the
occurrence of (x) a Partnership Change of Control or (y) a sale of the Refinery
(as applicable), Customer may exercise any remedies available to it under this
Agreement (other than termination), including the right to immediately seek
temporary and permanent injunctive relief for specific performance by Provider
of the applicable provisions of this Agreement, including, without limitation,
the obligation to make Restorations as described herein.

(e) Storage Tank Heels. All Tank Heels shall be allocated among storage users on
a pro rata basis. Tank Heels cannot be withdrawn from any tank without prior
approval of Provider. For storage tanks and capacities identified on a Terminal
Service Order as dedicated to and used exclusively for the storage and
throughput of Customer’s Product, Customer shall be responsible for providing
and maintaining all Tank Heels required for operation of such tanks.

(f) Operating Procedures. Customer hereby agrees to strictly abide by any and
all procedures established by Provider, if any (the “Operating Procedures”),
relating to the operation and use of the respective Terminal that generally
apply to receipt, delivery, storage, and movement of Products at the respective
Terminal. Provider shall provide Customer with a current copy of its Operating
Procedures, if any, and shall provide Customer with thirty (30) days’ prior
written notice of any changes to the Operating Procedures, unless a shorter
implementation of such revised Operating Procedures is required by Applicable
Law or emergency conditions. Customer shall have the right to approve any
material revisions to the Operating Procedures, which shall not be unreasonably
withheld, prior to their becoming effective, unless otherwise required under
Applicable Law or emergency conditions, and the material revisions shall be
reflected in a Terminal Service Order between the Parties. Provider shall carry
out the handling of the Products at the respective Terminal in accordance with
any Operating Procedures.

 

26



--------------------------------------------------------------------------------

29. TERMINATION

(a) Default. A Party shall be in default under the applicable Agreement if:

(i) the Party breaches any provision of this Agreement or a Terminal Service
Order, which breach has a material adverse effect on the other Party, and such
breach is not excused by Force Majeure or cured within fifteen (15) Business
Days after notice thereof (which notice shall describe such breach in reasonable
detail) is received by such Party (unless such failure is not commercially
reasonably capable of being cured in such fifteen (15) Business Day period in
which case such Party shall have commenced remedial action to cure such breach
and shall continue to diligently and timely pursue the completion of such
remedial action after such notice); or

(ii) the Party (A) files a petition or otherwise commences, authorizes or
acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy, insolvency, reorganization or similar Applicable Law, or has any
such petition filed or commenced against it, (B) makes an assignment or any
general arrangement for the benefit of creditors, (C) otherwise becomes bankrupt
or insolvent (however evidenced) or (D) has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets.

(b) Rights upon Default. If either of the Parties is in default as described
above, then (A) if Customer is in default, Provider may or (B) if Provider is in
default, Customer may: (1) terminate this Agreement as to the affected Terminal
upon notice to the defaulting Party; (2) withhold any payments due to the
defaulting Party under this Agreement as to the affected Terminal; and/or
(3) pursue any other remedy at law or in equity.

(c) Obligation to Cure Breach. If a Party breaches any provision of this
Agreement or a Terminal Service Order, which breach does not have a material
adverse effect on the other Party, the breaching Party shall still have the
obligation to cure such breach.

(d) Product Removal. Customer shall, upon expiration or termination of this
Agreement, promptly remove all of its Products including any downgraded and
interface Product and Transmix from the respective Terminal, and Provider shall
remove the remaining Tank Heels and tank bottoms and deliver them to Customer or
Customer’s designee, within thirty (30) days of such termination or expiration.
In the event all of the Product is not removed within such thirty (30) day
period, Customer shall be assessed a storage fee to all Products held in storage
more than thirty (30) days beyond the termination or expiration of this
Agreement until such time Customer’s entire Product is removed from the
respective Terminal; provided however, that Customer shall not be assessed any
storage fees associated with the removal of Product if Customer’s ability to
remove such Product is delayed or hindered by Provider, its agents or
contractors for any reason. Where applicable, Customer shall pay the
Terminalling Service Fee for all Products delivered from the respective Terminal
after such Termination, together with the Rail Loading Services Fee for all
volumes loaded onto railcars after termination and any fees for Ancillary
Services applicable to such deliveries, at the rates established under the then
applicable Terminal Service Order.

(e) Equipment Removal. Customer shall, upon expiration or termination of this
Agreement, promptly remove any and all of its owned equipment, and restore the
respective Terminal to its condition prior to the installation of such
equipment.

 

27



--------------------------------------------------------------------------------

(f) Separate Agreements. For the avoidance of doubt, this Section 29 shall apply
to each Agreement individually, and default under (or termination of) one
Agreement does not automatically cause default under (or termination of) any
other Agreements or this Master Agreement.

30. RIGHT TO ENTER INTO A NEW TERMINALLING AGREEMENT

(a) New Terminalling Services Agreement. Upon termination of this Agreement or a
Terminal Service Order as to the respective Terminal for reasons other than
(x) a default by Customer and (y) any other termination of this Agreement
initiated by Customer except upon a default by Provider, Customer shall have the
right to require Provider to enter into a new terminalling services agreement
with Customer that (i) is consistent with the terms set forth in this Agreement,
(ii) relates to the respective Terminal, and (iii) has commercial terms that
are, in the aggregate, equal to or more favorable to Provider than fair market
value terms as would be agreed by similarly-situated parties negotiating at
arm’s length; provided, however; that the term of any such new terminalling
services agreement shall not extend beyond August 6, 2038.

(b) Terminalling Right of First Refusal. In the event that Provider proposes to
enter into a terminalling services agreement with a third party for the
respective Terminal within two (2) years after the termination of this Agreement
for reasons other than (x) by default by Customer and (y) any other termination
of this Agreement initiated by Customer except upon a default by Provider,
Provider shall give Customer ninety (90) days’ prior written notice of any
proposed new terminalling services agreement with a third party, including
(i) details of all of the material terms and conditions thereof and (ii) a
thirty (30)-day period (beginning upon Customer’s receipt of such written
notice) (the “Terminalling First Offer Period”) in which Customer may make a
good faith offer to enter into a new terminalling agreement with Provider (the
“Terminalling Right of First Refusal”). If Customer makes an offer on terms no
less favorable to Provider than the third-party offer with respect to such
terminalling services agreement during the Terminalling First Offer Period, then
Provider shall be obligated to enter into a terminalling services agreement with
Customer on the terms set forth in Customer’s offer to Provider. If Customer
does not exercise its Terminalling Right of First Refusal in the manner set
forth above, Provider may, for the next ninety (90) days, proceed with the
negotiation of the third-party terminalling services agreement. If no
third-party agreement is consummated during such ninety-day period, the terms
and conditions of this Section 30(b) shall again become effective.

31. ASSIGNMENT

(a) Customer Assignment to Third Party. Customer shall not assign any of its
rights or obligations as to the respective Terminal hereunder or under a
Terminal Service Order without Provider’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed; provided, however;
that Customer may assign this Agreement as to the respective Terminal, without
Provider’s consent, in connection with a sale by Customer of the respective
Refinery (as applicable) so long as the transferee: (i) agrees to assume all of
Customer’s obligations under this Agreement as to such respective Terminal; and
(ii) is financially and operationally capable of fulfilling the terms of this
Agreement as to such respective Terminal, which determination shall be made by
Customer in its reasonable judgment.

 

28



--------------------------------------------------------------------------------

(b) Provider Assignment to Third Party. Provider shall not assign any of its
rights or obligations under this Agreement as to the respective Terminal without
Customer’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that (i) Provider may
assign this Agreement as to the respective Terminal without Customer’s consent
in connection with a sale by Provider of such respective Terminal so long as the
transferee: (A) agrees to assume all of Provider’s obligations under this
Agreement as to such respective Terminal; (B) is financially and operationally
capable of fulfilling the terms of this Agreement as to such respective
Terminal, which determination shall be made by Provider in its reasonable
judgment; and (C) is not a competitor of Customer; and (ii) Provider shall be
permitted to make a collateral assignment of this Agreement as to such
respective Terminal solely to secure working capital financing for Provider.

(c) Notification of Assignment. Any assignment that is not undertaken in
accordance with the provisions set forth above shall be null and void ab initio.
A Party making any assignment shall promptly notify the other Party of such
assignment, regardless of whether consent is required. This Agreement and any
Terminal Service Orders shall be binding upon and inure to the benefit of the
Parties and their respective successors and permitted assigns.

(d) Subcontracting. As applicable at the respective Terminal, Customer may not
allow a Person to use any of its reserved capacity or transfer title of the
Products to a Person while the Products are in such respective Terminal, without
the prior written consent of Provider, which consent shall not be unreasonably
conditioned, delayed or withheld. If Provider so consents, Customer shall
continue to be liable for all of its obligations hereunder, including all fees
pursuant to this Agreement and any related Terminal Service Orders for the
remainder of the Term.

(e) Partnership Change of Control. Customer’s obligations hereunder shall not
terminate in connection with a Partnership Change of Control; provided, however,
that in the case of any Partnership Change of Control, Customer shall have the
option to extend the Term of this Agreement as provided in Section 2(b).
Provider shall provide Customer with notice of any Partnership Change of Control
at least sixty (60) days prior to the effective date thereof.

32. NOTICE

All notices, requests, demands, and other communications hereunder will be in
writing and will be deemed to have been duly given: (a) if by transmission by
hand delivery, when delivered; (b) if mailed via the official governmental mail
system, five (5) Business Days after mailing, provided said notice is sent first
class, postage pre-paid, via certified or registered mail, with a return receipt
requested; (c) if mailed by an internationally recognized overnight express mail
service such as Federal Express, UPS, or DHL Worldwide, one (1) Business Day
after deposit therewith prepaid; or (d) if by e-mail, one Business Day after
delivery with receipt confirmed. All notices will be addressed to the Parties
for the respective Terminal at the respective addresses identified on Schedule
I, or to such other address or to such other Person as a Party will have last
designated by notice to the other Party identified on Schedule I for the
respective Terminal.

 

29



--------------------------------------------------------------------------------

33. CONFIDENTIAL INFORMATION

(a) Confidential Information and Exceptions Thereto. Each Party shall use
reasonable efforts to retain the other Parties’ Confidential Information in
confidence and not disclose the same to any third party nor use the same, except
as authorized by the disclosing Party in writing or as expressly permitted in
this Section 33. Each Party further agrees to take the same care with the other
Party’s Confidential Information as it does with its own, but in no event less
than a reasonable degree of care. Excepted from these obligations of confidence
and non-use is that information which:

(i) is available, or becomes available, to the general public without fault of
the receiving Party;

(ii) was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
Provider that was in the possession of Customer or any of its affiliates as a
result of their ownership or operation of the respective Terminal prior to the
Commencement Date);

(iii) is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party’s knowledge, is under no obligation of confidentiality to
the disclosing Party; or

(iv) is independently developed by the receiving Party without reference to or
use of the disclosing Party’s Confidential Information.

For the purpose of this Section 33, a specific item of Confidential Information
shall not be deemed to be within the foregoing exceptions merely because it is
embraced by, or underlies, more general information in the public domain or in
the possession of the receiving Party.

(b) Required Disclosure. Notwithstanding Section 33(a) above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or Applicable Law, or is required to disclose by
the listing standards of any applicable securities exchange, any of the
disclosing Party’s Confidential Information, the receiving Party shall promptly
advise the disclosing Party of such requirement to disclose Confidential
Information as soon as the receiving Party becomes aware that such a requirement
to disclose might become effective, in order that, where possible, the
disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.

(c) Return of Confidential Information. Upon written request by the disclosing
Party, all of the disclosing Party’s Confidential Information in whatever form
shall be returned to the disclosing Party upon termination of this Agreement
with respect to the respective Terminal or destroyed with destruction certified
by the receiving Party, without the receiving Party retaining copies thereof
except that one copy of all such Confidential Information may be retained by a
Party’s legal department solely to the extent that such Party is required to
keep a copy of such Confidential Information pursuant to Applicable Law, and the
receiving Party shall be entitled to retain any Confidential Information in the
electronic form or stored on automatic computer back-up

 

30



--------------------------------------------------------------------------------

archiving systems during the period such backup or archived materials are
retained under such Party’s customary procedures and policies; provided,
however, that any Confidential Information retained by the receiving Party shall
be maintained subject to confidentiality pursuant to the terms of this
Section 33, and such archived or back-up Confidential Information shall not be
accessed except as required by Applicable Law.

(d) Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.

(e) Survival. The obligation of confidentiality under this Section 33 shall
survive the termination of this Agreement with respect to the respective
Terminal for a period of two (2) years.

34. MISCELLANEOUS

(a) Amendment or Modification. This Agreement and any Terminal Service Orders
may be amended or modified only by a written instrument executed by the Parties.
Any of the terms and conditions of this Agreement or a Terminal Service Order
may be waived in writing at any time by the Party entitled to the benefits
thereof. No waiver of any of the terms and conditions of this Agreement, a
Terminal Service Order or any breach thereof, will be effective unless in
writing signed by a duly authorized individual on behalf of the Party against
which the waiver is sought to be enforced. No waiver of any term or condition or
of any breach of this Agreement or a Terminal Service Order will be deemed or
will constitute a waiver of any other term or condition or of any later breach
(whether or not similar), nor will such waiver constitute a continuing waiver
unless otherwise expressly provided. Notwithstanding the foregoing or anything
herein to the contrary, in the event of termination of this Agreement as to the
respective Terminal in accordance with this Agreement, Schedule I shall be
amended to remove such respective Terminal and the applicable Parties with
respect to such respective Terminal from the force and effect of this Agreement;
provided, however, that this Master Agreement shall remain in full force and
effect with respect to the Terminals and applicable Parties with respect to such
Terminals remaining on Schedule I.

(b) Integration. This Agreement, together with the Schedules hereto and Terminal
Service Orders pursuant hereto, constitutes the entire agreement between the
Parties pertaining to the subject matter hereof and supersedes all prior
agreements and understandings of the Parties in connection therewith.

 

31



--------------------------------------------------------------------------------

(c) Construction and Interpretation. In interpreting this Agreement, unless the
context expressly requires otherwise, all of the following apply to the
interpretation of this Agreement:

(i) Preparation of this Agreement has been a joint effort of the Parties and the
resulting Agreement against one of the Parties as the drafting Party.

(ii) Plural and singular words each include the other.

(iii) Masculine, feminine and neutral genders each include the others.

(iv) The word “or” is not exclusive and includes “and/or.”

(v) The words “includes” and “including” are not limiting.

(vi) References to the Parties include their respective successors and permitted
assignees.

(vii) The headings in this Agreement are included for convenience and do not
affect the construction or interpretation of any provision of, or the rights or
obligations of a Party under, this Agreement.

(d) Applicable Law; Forum, Venue and Jurisdiction. This Agreement and any
Terminal Service Orders shall be governed by the laws of the State of Texas
without giving effect to its conflict of laws principles. Each Party hereby
irrevocably submits to the exclusive jurisdiction of any federal court of
competent jurisdiction situated in the United States District Court for the
Western District of Texas, San Antonio Division, or if such federal court
declines to exercise or does not have jurisdiction, in the district court of
Bexar County, Texas. The Parties expressly and irrevocably submit to the
jurisdiction of said Courts and irrevocably waive any objection which they may
now or hereafter have to the laying of venue of any action, suit or proceeding
arising out of or relating to this Agreement or any Terminal Service Order
brought in such Courts, irrevocably waive any claim that any such action, suit
or proceeding brought in any such Court has been brought in an inconvenient
forum and further irrevocably waive the right to object, with respect to such
claim, action, suit or proceeding brought in any such Court, that such Court
does not have jurisdiction over such Party. The Parties hereby irrevocably
consent to the service of process by registered mail, postage prepaid, or by
personal service within or without the State of Texas. Nothing contained herein
shall affect the right to serve process in any manner permitted by law.

(e) Counterparts. This Agreement and any Terminal Service Order hereunder may be
executed in one or more counterparts (including by facsimile or portable
document format (.pdf)) for the convenience of the Parties hereto, each of which
counterparts will be deemed an original, but all of which counterparts together
will constitute one and the same agreement.

(f) Severability. Whenever possible, each provision of this Agreement and any
Terminal Service Order will be interpreted in such manner as to be valid and
effective under Applicable Law, but if any provision of this Agreement, a
Terminal Service Order or the application of any such provision to any Person or
circumstance will be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision hereof, and the Parties will negotiate in
good faith with a view to substitute for such provision a suitable and equitable
solution in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid, illegal or unenforceable provision.

 

32



--------------------------------------------------------------------------------

(g) No Third Party Rights. Except as specifically provided in Section 23 herein,
it is expressly understood that the provisions of this Agreement or any Terminal
Service Order do not impart enforceable rights in anyone who is not a Party or
successor or permitted assignee of a Party.

(h) Jury Waiver. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY PERFORMANCE OR FAILURE TO PERFORM
OF ANY OBLIGATION HEREUNDER.

[Signature Pages Follow]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.

As to the Mandan Terminal:

 

Customer:

 

Tesoro Refining & Marketing Company LLC

 

By: /s/ Stephan E. Tompsett                                        

Name: Stephan E. Tompsett

Title: Vice President and Treasurer

  

Provider:

 

Tesoro Logistics Operations LLC

 

By: /s/ Steven M. Sterin                                             

Name: Steven M. Sterin

Its: President and Chief Financial Officer

 

 

Signature Page

Master Terminalling Services Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.

As to the Salt Lake City Terminal:

 

Customer:

 

Tesoro Refining & Marketing Company LLC

 

By: /s/ Stephan E. Tompsett                                        

Name: Stephan E. Tompsett

Title: Vice President and Treasurer

  

Provider:

 

Tesoro Logistics Operations LLC

 

By: /s/ Steven M. Sterin                                                 

Name: Steven M. Sterin

Its: President and Chief Financial Officer

 

Signature Page

Master Terminalling Services Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.

As to the LAR Terminal:

 

Customer:

 

Tesoro Refining & Marketing Company LLC

 

By: /s/ Stephan E. Tompsett                                        

Name: Stephan E. Tompsett

Title: Vice President and Treasurer

  

Provider:

 

Tesoro Logistics Operations LLC

 

By: /s/ Steven M. Sterin                                             

Name: Steven M. Sterin

Its: President and Chief Financial Officer

 

Signature Page

Master Terminalling Services Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.

As to the Fryburg Terminal:

 

Customer:

 

Tesoro Refining & Marketing Company LLC

 

By: /s/ Stephan E. Tompsett                                        

Name: Stephan E. Tompsett

Title: Vice President and Treasurer

  

Provider:

 

Tesoro Great Plains Gathering & Marketing LLC

 

By: /s/ Steven M. Sterin                                             

Name: Steven M. Sterin

Its: President and Chief Financial Officer

 

Signature Page

Master Terminalling Services Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.

As to the Wingate Terminal:

 

Customer:

 

Western Refining Southwest, Inc.

 

By: /s/ Stephan E. Tompsett                                    

Name: Stephan E. Tompsett

Title: Vice President and Treasurer

  

Provider:

 

Western Refining Terminals, LLC

 

By: /s/ Steven M. Sterin                                    

Name: Steven M. Sterin

Its: President and Chief Financial Officer

 

Signature Page

Master Terminalling Services Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.

As to the JAL NGL Terminal:

 

Customer:

 

Western Refining Company, L.P., by Western Refining GP, LLC, its general partner

 

By: /s/ Stephan E. Tompsett                                    

Name: Stephan E. Tompsett

Title: Vice President and Treasurer

 

Tesoro Refining & Marketing Company LLC

 

By: /s/ Stephan E. Tompsett                                    

Name: Stephan E. Tompsett

Title: Vice President and Treasurer

  

Provider:

 

Western Refining Terminals, LLC

 

By: /s/ Steven M. Sterin                                

Name: Steven M. Sterin

Its: President and Chief Financial Officer

 

Signature Page

Master Terminalling Services Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first written above.

As to the Clearbrook Terminal:

 

Customer:

 

St. Paul Park Refining Co. LLC

 

By: /s/ Stephan E. Tompsett                                    

Name: Stephan E. Tompsett

Title: Vice President and Treasurer

  

Provider:

 

Tesoro Logistics Operations LLC

 

By: /s/ Steven M. Sterin                                    

Name: Steven M. Sterin

Its: President and Chief Financial Officer

 

Signature Page

Master Terminalling Services Agreement



--------------------------------------------------------------------------------

SCHEDULE I

Parties to Agreement per respective Terminal

 

Terminal

  

Associated Refinery

  

Customer

  

Provider

Mandan    Mandan Refinery    Tesoro Refining & Marketing Company LLC    Tesoro
Logistics Operations LLC Salt Lake City    Salt Lake City Refinery    Tesoro
Refining & Marketing Company LLC    Tesoro Logistics Operations LLC LAR – Carson
   Los Angeles Refinery (Carson)    Tesoro Refining & Marketing Company LLC   
Tesoro Logistics Operations LLC LAR – Wilmington    Los Angeles Refinery
(Wilmington)    Tesoro Refining & Marketing Company LLC    Tesoro Logistics
Operations LLC Fryburg    N/A    Tesoro Refining & Marketing Company LLC   
Tesoro Great Plains Gathering & Marketing LLC Wingate    N/A    Western Refining
Southwest, Inc.    Western Refining Terminals, LLC JAL NGL    N/A   

Western Refining Company, L.P.;

Tesoro Refining & Marketing Company LLC

   Western Refining Terminals, LLC Clearbrook    N/A    St. Paul Park Refining
Co. LLC    Tesoro Logistics Operations LLC

 

 

Schedule I

Terminalling Services Agreement



--------------------------------------------------------------------------------

Party Notices Pursuant to Section 32

 

Terminal

  

Party

  

Notice Addresses

Mandan    Tesoro Refining & Marketing LLC   

Tesoro Refining & Marketing Company LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

Attention: General Counsel

Mandan    Tesoro Logistics Operations LLC   

Tesoro Logistics Operations LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

 

For legal notices:

Attention: General Counsel

 

For all other notices and communications:

Attention: Don J. Sorensen, Senior Vice President, Logistics

phone: (210) 626-6195

email: Don.J.Sorensen@andeavor.com

Salt Lake City    Tesoro Refining & Marketing Company LLC   

Tesoro Refining & Marketing Company LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

Attention: General Counsel

Salt Lake City    Tesoro Logistics Operations LLC   

Tesoro Logistics Operations LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

 

For legal notices:

Attention: General Counsel

 

For all other notices and communications:

Attention: Don J. Sorensen, Senior Vice President, Logistics

phone: (210) 626-6195

email: Don.J.Sorensen@andeavor.com

LAR    Tesoro Refining & Marketing Company LLC   

Tesoro Refining & Marketing Company LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

Attention: General Counsel

 

Schedule I

Terminalling Services Agreement



--------------------------------------------------------------------------------

LAR    Tesoro Logistics Operations LLC   

Tesoro Logistics Operations LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

 

For legal notices:

Attention: General Counsel

 

For all other notices and communications:

Attention: Don J. Sorensen, Senior Vice President, Logistics

phone: (210) 626-6195

email: Don.J.Sorensen@andeavor.com

Fryburg    Tesoro Refining & Marketing Company LLC   

Tesoro Refining & Marketing Company LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

Attention: General Counsel

Fryburg    Tesoro Great Plains Gathering & Marketing LLC   

Tesoro Great Plains Gathering & Marketing LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

 

For legal notices:

Attention: General Counsel

 

For all other notices and communications:

Attention: Don J. Sorensen, Senior Vice President, Logistics

phone: (210) 626-6195

email: Don.J.Sorensen@andeavor.com

Wingate    Western Refining Southwest, Inc.   

Western Refining Southwest, Inc.

19100 Ridgewood Parkway

San Antonio, Texas 78259

Attention: General Counsel

Wingate    Western Refining Terminals, LLC   

Western Refining Terminals, LLC
19100 Ridgewood Parkway

San Antonio, Texas 78259

 

For legal notices:

Attention: General Counsel

 

For all other notices and communications:

Attention: Don J. Sorensen, Senior Vice President, Logistics

phone: (210) 626-6195

email: Don.J.Sorensen@andeavor.com

 

Schedule I

Master Terminalling Services Agreement



--------------------------------------------------------------------------------

JAL NGL    Western Refining Company, L.P.   

Western Refining Company, L.P.

19100 Ridgewood Parkway

San Antonio, Texas 78259

Attention: General Counsel

JAL NGL    Tesoro Refining & Marketing Company LLC   

Tesoro Refining & Marketing Company LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

Attention: General Counsel

JAL NGL    Western Refining Terminals, LLC   

Western Refining Terminals, LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

 

For legal notices:

Attention: General Counsel

 

For all other notices and communications:

Attention: Don J. Sorensen, Senior Vice President, Logistics

phone: (210) 626-6195

email: Don.J.Sorensen@andeavor.com

Clearbrook    St. Paul Park Refining Co. LLC   

St. Paul Park Refining Co. LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

Attention: General Counsel

Clearbrook    Tesoro Logistics Operations LLC   

Tesoro Logistics Operations LLC

19100 Ridgewood Parkway

San Antonio, Texas 78259

 

For legal notices:

Attention: General Counsel

 

For all other notices and communications:

Attention: Don J. Sorensen, Senior Vice President, Logistics

phone: (210) 626-6195

email: Don.J.Sorensen@andeavor.com

 

Schedule I

Master Terminalling Services Agreement



--------------------------------------------------------------------------------

SCHEDULE A

TERMINAL MINIMUM THROUGHPUT COMMITMENT (LPG/NGL TRUCK RACK)

AND TERMINAL RESERVED CAPACITY

 

Terminal

   Minimum Throughput
Commitment (bpm)      Reserved Capacity
(bpm)  

Mandan LPG Terminal

     56,575        56,575  

Salt Lake City LPG Terminal

     41,063        41,063  

LAR LPG Terminal - Carson

     39,542        39,542  

LAR LPG Terminal - Wilmington

     60,833        60,833  

Fryburg Terminal

     N/A        N/A  

Wingate LPG Terminal

     N/A        N/A  

JAL NGL Terminal

     N/A        N/A  

 

Schedule A

Master Terminalling Services Agreement



--------------------------------------------------------------------------------

SCHEDULE B

DEDICATED TANKS

 

LOCATION

  

TANK NUMBER

  

RESERVED CAPACITY

(in Barrels)

Mandan

   FB-701    96,000

Mandan

   FB-702    96,000

Mandan

   FB-703    96,000

Mandan

   FB-705    96,000

Mandan

   FB-706    96,000

Mandan

   FB-707    32,900

Mandan

   FB-708    30,000

Mandan

   FB-709    30,000

Mandan

   FB-710    30,000

Mandan

   FB-711    30,000

Mandan

   FB-712    30,000

Mandan

   FB-714    30,000

Mandan

   FB-715    20,000

Mandan

   FB-716    15,000

Mandan

   FB-717    43,000

Mandan

   FB-718    30,000

Mandan

   FB-719    30,000

Mandan

   FB-720    30,000 (OOS)*

Mandan

   FB-721    10,000

Mandan

   FB-722    10,000

Mandan

   FB-723    96,000

Mandan

   FB-724    96,000 (OOS)**

Mandan

   FB-725    96,000

Mandan

   FB-726    96,000

Mandan

   FB-727    96,000

Mandan

   FB-728    96,000

Mandan

   FB-729    96,000

Mandan

   FB-730    96,000

Mandan

   FB-731    96,000

Mandan

   FB-732    30,000

Mandan

   FB-733    96,000

Mandan

   FB-734    96,000

Mandan

   FB-737    20,000 (OOS)

Mandan

   FB-738    43,000

Mandan

   FB-740    20,000

Mandan

   FB-741    15,000

 

Schedule B

Master Terminalling Services Agreement



--------------------------------------------------------------------------------

LOCATION

  

TANK NUMBER

  

RESERVED CAPACITY

(in Barrels)

Mandan

   FB-742    30,000 (OOS)

Mandan

   FB-743    20,000

Mandan

   FB-744    24,000

Mandan

   FB-745    20,000

Mandan

   FB-746    700

Mandan

   FB-747    96,000

Mandan

   FB-748    96,000

Mandan

   FB-749    300 (OOS)

Mandan

   FB-750    96,000

Mandan

   FB-751    96,000

Mandan

   FB-752    96,000

Mandan

   FB-753    96,000

Mandan

   FB-754    96,000

Mandan

   FB-755    96,000

Mandan

   FB-756    24,000

Mandan

   FB-758    5,000

Mandan

   FB-764    96,000

Mandan

   FB-766    22,000

Mandan

   FB-767    8,000

Mandan

   FB-768    1,000 (OOS)

Mandan

   FB-771    96,000

Mandan

   FB-773    12

Mandan

   FB-774    21

Salt Lake City

   140    20,562

Salt Lake City

   141    14,896

Salt Lake City

   142    14,323

Salt Lake City

   144    (OOS)

Salt Lake City

   155    10,313

Salt Lake City

   157    19,915

Salt Lake City

   158    19,915

Salt Lake City

   186    58,748

Salt Lake City

   188    58,748

Salt Lake City

   190    48,348

Salt Lake City

   204    55,094

Salt Lake City

   206    62,091

Salt Lake City

   209    (OOS)

Salt Lake City

   212    56,627

Salt Lake City

   213    56,627

Salt Lake City

   236    56,627

Salt Lake City

   242    55,688

Salt Lake City

   243    55,209

 

Schedule B

Master Terminalling Services Agreement



--------------------------------------------------------------------------------

LOCATION

  

TANK NUMBER

  

RESERVED CAPACITY

(in Barrels)

Salt Lake City

   244    15,484

Salt Lake City

   245    24,071

Salt Lake City

   246    11,190

Salt Lake City

   247    11,190

Salt Lake City

   248    60,000***

Salt Lake City

   252    55,688

Salt Lake City

   268    (OOS)

Salt Lake City

   291    15,107

Salt Lake City

   294    (OOS)

Salt Lake City

   297    3,275

Salt Lake City

   298    3,575

Salt Lake City

   305    5,117

Salt Lake City

   306    5,117

Salt Lake City

   307    6,714

Salt Lake City

   308    6,714

Salt Lake City

   309    (OOS)

Salt Lake City

   310    (OOS)

Salt Lake City

   312    (OOS)

Salt Lake City

   314    (OOS)

Salt Lake City

   315    (OOS)

Salt Lake City

   321    24,171

Salt Lake City

   322    37,871

Salt Lake City

   323    37,871

Salt Lake City

   324    54,974

Salt Lake City

   325    54,974

Salt Lake City

   326    54,974

Salt Lake City

   327    54,974

Salt Lake City

   328    54,974

Salt Lake City

   329    10,313

Salt Lake City

   330    24,071

Salt Lake City

   331    33,105

Salt Lake City

   848    2,800

Salt Lake City

   849    2,800

Salt Lake City

   427A    606

Salt Lake City

   427B    606

Salt Lake City

   427C    905

Salt Lake City

   427D    905

LAR - Carson

   14    358,162

LAR - Carson

   16    96,247

LAR - Carson

   17    95,649

LAR - Carson

   31    82,396

 

Schedule B

Master Terminalling Services Agreement



--------------------------------------------------------------------------------

LOCATION

  

TANK NUMBER

  

RESERVED CAPACITY

(in Barrels)

LAR - Carson

   61    100,965

LAR - Carson

   62    100,312

LAR - Carson

   63    100,600

LAR - Carson

   64    100,220

LAR - Carson

   73    30,570

LAR - Carson

   74    15,021

LAR - Carson

   75    14,972

LAR - Carson

   76    30,570

LAR - Carson

   78    10,239

LAR - Carson

   959    163,366

LAR - Carson

   350    1,770

LAR - Carson

   351    1,770

LAR - Carson

   352    1,770

LAR - Carson

   353    1,770

LAR - Carson

   354    1,770

LAR - Carson

   355    1,770

LAR - Carson

   398    6,910

LAR - Carson

   399    6,910

LAR - Carson

   677    16,671 (OOS)

LAR - Carson

   678    16,690 (OOS)

LAR - Carson

   679    16,307 (OOS)

LAR - Carson

   680    16,279 (OOS)

LAR - Carson

   681    30,000

LAR - Carson

   682    30,000

LAR - Carson

   683    30,000

LAR - Carson

   684    30,000

LAR - Carson

   773    97,844

LAR - Wilmington

   476    400

LAR - Wilmington

   776    700

LAR - Wilmington

   777    700

LAR - Wilmington

   778    700

LAR - Wilmington

   779    700

LAR - Wilmington

   780    700

LAR - Wilmington

   1501    985

LAR - Wilmington

   1502    985

LAR - Wilmington

   1503    985

LAR - Wilmington

   6000    6,000

LAR - Wilmington

   6001    6,000

LAR - Wilmington

   7201    7,156

LAR - Wilmington

   7501    8,395

LAR - Wilmington

   11000    11,567

 

Schedule B

Master Terminalling Services Agreement



--------------------------------------------------------------------------------

LOCATION

  

TANK NUMBER

  

RESERVED CAPACITY

(in Barrels)

LAR - Wilmington

   11001    11,567 (OOS)

LAR - Wilmington

   11002    11,567 (OOS)

LAR - Wilmington

   11003    11,567

LAR - Wilmington

   11004    11,567

LAR - Wilmington

   13500    13,818 (OOS)

LAR - Wilmington

   13501    13,818 (OOS)

LAR - Wilmington

   13502    13,818

LAR - Wilmington

   13503    13,818

LAR - Wilmington

   13504    13,818

LAR - Wilmington

   13505    13,818

LAR - Wilmington

   13506    13,818

LAR - Wilmington

   13507    13,818 (OOS)

LAR - Wilmington

   13508    13,818

LAR - Wilmington

   13509    13,818 (OOS)

LAR - Wilmington

   13510    13,818

LAR - Wilmington

   13511    13,818

LAR - Wilmington

   13512    13,818 (OOS)

LAR - Wilmington

   20426    20,144

LAR - Wilmington

   36001    36,612

LAR - Wilmington

   36002    36,612

LAR - Wilmington

   50000    50,000

LAR - Wilmington

   76000    76,158

LAR - Wilmington

   80033    81,383

LAR - Wilmington

   80034    81,383

LAR - Wilmington

   80035    81,383

LAR - Wilmington

   80036    81,383

LAR - Wilmington

   80037    81,383

LAR - Wilmington

   80038    81,383

LAR - Wilmington

   80039    81,383

LAR - Wilmington

   80042    81,383

LAR - Wilmington

   80044    81,383

LAR - Wilmington

   80045    81,383

LAR - Wilmington

   80049    81,383

LAR - Wilmington

   80050    81,383

LAR - Wilmington

   80051    81,383

LAR - Wilmington

   80055    81,383

LAR - Wilmington

   80057    82,340

LAR - Wilmington

   80058    81,383

LAR - Wilmington

   80061    81,383

LAR - Wilmington

   80062    81,383

LAR - Wilmington

   80063    81,383

 

Schedule B

Master Terminalling Services Agreement



--------------------------------------------------------------------------------

LOCATION

  

TANK NUMBER

  

RESERVED CAPACITY

(in Barrels)

LAR - Wilmington

   80064    81,383

LAR - Wilmington

   80065    81,383

LAR - Wilmington

   80066    81,383

LAR - Wilmington

   80067    81,383

LAR - Wilmington

   80068    81,383

LAR - Wilmington

   80069    81,383

LAR - Wilmington

   80070    81,383

LAR - Wilmington

   80071    81,383

LAR - Wilmington

   80072    81,383

LAR - Wilmington

   80075    78,511

LAR - Wilmington

   80076    81,383

LAR - Wilmington

   80077    81,383

LAR - Wilmington

   80078    81,383

LAR - Wilmington

   80079    81,383

LAR - Wilmington

   80080    81,383

LAR - Wilmington

   80081    81,383

LAR - Wilmington

   80082    81,383

LAR - Wilmington

   80083    81,383

LAR - Wilmington

   80084    81,383

LAR - Wilmington

   80085    81,383

LAR - Wilmington

   80087    81,383

LAR - Wilmington

   80089    81,383

LAR - Wilmington

   80090    81,383

LAR - Wilmington

   80091    81,383

LAR - Wilmington

   80092    81,383

LAR - Wilmington

   80209    85,610

LAR - Wilmington

   80210    85,610

LAR - Wilmington

   80211    85,610

LAR - Wilmington

   80212    85,610

LAR - Wilmington

   80213    85,610

LAR - Wilmington

   80214    85,610

LAR - Wilmington

   80215    85,610

LAR - Wilmington

   80216    85,610

LAR - Wilmington

   80217    85,610

LAR - Wilmington

   80218    80,000

LAR - Wilmington

   80219    85,610

LAR - Wilmington

   80220    85,610

LAR - Wilmington

   80221    81,239

LAR - Wilmington

   96000    96,689

LAR - Wilmington

   96059    96,689

LAR - Wilmington

   118066    117,477

 

Schedule B

Master Terminalling Services Agreement



--------------------------------------------------------------------------------

LOCATION

  

TANK NUMBER

  

RESERVED CAPACITY

(in Barrels)

LAR - Wilmington

   125000    123,278

LAR - Wilmington

   125001    123,278

LAR - Wilmington

   125002    125,897

LAR - Wilmington

   125003    125,897

LAR - Wilmington

   125004    125,897

Fryburg Terminal

   Tk-102    150,000

Fryburg Terminal

   Tk-103    175,000

Fryburg Terminal

   Tk-104    175,000

Wingate Terminal

   Tk-101    150,000

Wingate Terminal

   V-500 - V-505    8,004

Wingate Terminal

   V-506 - V-510    8,521

Wingate Terminal

   V-516 - V-518    5,450

Wingate Terminal

   V-511 - V515    12,413

Wingate Terminal

   V-200 - V-207    9,941

Wingate Terminal

   V-208    1,243

Wingate Terminal

   V-400 - V-407    10,652

Wingate Terminal

   V-209 - V-214    10,291

Wingate Terminal

   V-215    7,676

Wingate Terminal

   V-216    10,313

Wingate Terminal

   V-100 - V-101    12,390

Wingate Terminal

   V-102 - V-103    20,791

Wingate Terminal

   V-104    10,313

Wingate Terminal

   V-519    95

JAL Terminal

   NA    212,000

Clearbrook

   Tk-6014    300,000

Clearbrook

   Tk-6015    300,000

 

*

Out of Service (OOS).

**

Tank 724, Subgrade, expected to come into service October 2020.

***

Projected construction completion in 2019. Upon completion, fees will be
assessed pursuant to an applicable Terminal Service Order.

For the avoidance of doubt, fees will be assessed only upon in-service Dedicated
Tanks.

 

Schedule B

Master Terminalling Services Agreement



--------------------------------------------------------------------------------

SCHEDULE C

RAIL TERMINAL MINIMUM COMMITMENT AND RAIL RESERVED CAPACITY

 

Terminal

   Minimum
Commitment (bpm)      Reserved Capacity
(bpm)  

Mandan Rail Terminal

     102,808        102,808  

Salt Lake City Rail Terminal

     151,171        151,171  

LAR Rail Terminal—Carson

     273,750        273,750  

LAR Rail Terminal—Wilmington

     100,375        100,375  

Fryburg Rail Terminal

     N/A        N/A  

Wingate Rail Terminal

     N/A        N/A  

JAL NGL Rail Terminal

     N/A        N/A  

 

Schedule C

Master Terminalling Services Agreement



--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF TERMINAL SERVICE ORDER

[Name of Applicable Terminal]—(            , 20    )

This Terminal Service Order is entered as of             , 20    , by and
between [applicable Customer] and [applicable Provider], with respect to the
[applicable terminal (the “Terminal”), pursuant to and in accordance with the
terms of the Master Terminalling Services Agreement, dated as of August 6, 2018
(as amended, supplemented, or otherwise modified from time to time, the “Master
Agreement”).

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Master Agreement.

Pursuant to Section 13 of the Master Agreement, the parties hereto agree to the
following provisions with respect to the Terminal:

[Insert applicable provisions:

(i) the type of Product applicable to the services covered by this Terminal
Service Order (and any other specific quality specifications for each such
Product type);

(ii) allocation of throughput capacity by Product, and the rates by Product for
determining the Terminalling Service Fee pursuant to Section 4 of the Master
Agreement;

(iii) identification of tanks to be utilized for dedicated storage tanks and the
Storage Services Fee pursuant to Section 5 of the Master Agreement;

(iv) steam services and the fees for such steam services pursuant to
Section 5(c) of the Master Agreement;

(v) services for oily water removal and the fees for such oily water removal
pursuant to Section 5(d) of the Master Agreement;

(vi) rail loading and unloading services and the Rail Loading Services Fee
pursuant to Section 6 of the Master Agreement;

(vii) caustic chemical and catalyst loading and unloading services, rail car
switching and storage, and track inspection and maintenance services and the
fees for such track inspection and maintenance pursuant to Sections 6(e), 6(f),
and 6(g) of the Master Agreement, respectively;

(viii) Passthrough charges pursuant to Section 7 of the Master Agreement;

(ix) Transmix handling fees pursuant to Section 8 of the Master Agreement;

(x) Blending Services pursuant to Section 9 of the Master Agreement;

(xi) reimbursement related to newly imposed taxes pursuant to Section 10 of the
Master Agreement;

 

Exhibit 1

Terminalling Services Agreement



--------------------------------------------------------------------------------

(xii) Surcharges related to expenditures as a result of newly imposed laws and
regulations pursuant to Section 11 of the Master Agreement;

(xiii) tank cleaning or conversion pursuant to Section 12 of the Master
Agreement; and

(xiv) any other services as may be agreed.]

Except as set forth in this Terminal Service Order, the other terms of the
Master Agreement are hereby incorporated by reference and shall continue in full
force and effect and shall apply to the terms of this Terminal Service Order.

[Signature Page Follows]

 

Exhibit 1

Terminalling Services Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Terminal Service
Order as of the date first written above.

 

[Customer]

 

By:                                                          

       Name:

       Title:

  

[Provider]

 

By:                                                          

       Name:

       Title:

 

Exhibit 1 –

Terminalling Services Agreement